Kyle Blackstone, et al. v. Dinesh Sharma, et al.; Terrance Shanahan, et al. v. Seyed
Marvastian, et al., No. 40, September Term, 2017; Laura O’Sullivan, et al. v. Jeffrey
Altenburg, et al., No. 45, September Term 2017; Martin Goldberg, et al. v. Martha
Neviaser, et al., No. 47, September Term 2017. Opinion by Getty, J.

COLLECTION AGENCIES — MARYLAND COLLECTION                                         AGENCY
LICENSING ACT — SCOPE OF LICENSING REQUIREMENT

The Court of Appeals of Maryland concluded that the plain language of the Maryland
Collection Agency Licensing Act (“MCALA” or “the Act”) is ambiguous as to whether
the Maryland General Assembly intended foreign statutory trusts, acting as a special
purpose vehicle in the mortgage industry, to obtain a license as a collection agency. Md.
Code (1992, 2015 Rep. Vol.), Bus. Reg. (“BR”) § 7-301, et seq. The Court, therefore,
analyzed the legislative history, subsequent legislation, and related statutes in order to
determine the legislative intent in enacting the original version of MCALA in 1977 as well
as the reason the Department of Labor, Licensing, and Regulation (“DLLR” or
“Department”) requested a departmental bill to revise MCALA in 2007. The Court
ultimately held that the General Assembly did not intend for foreign statutory trusts to
obtain a collection agency license under MCALA before its substitute trustees filed
foreclosure actions in various circuit courts. As such, the Court held that the circuit courts
improperly dismissed the foreclosure actions solely on the basis that the two foreign
statutory trusts, which owned the mortgage loans in each of the cases sub judice, were not
licensed as a collection agency under MCALA before the substitute trustees instituted the
foreclosure proceedings.
Circuit Court for Montgomery County     IN THE COURT OF APPEALS
Case No. 397954V                             OF MARYLAND
Circuit Court for Montgomery County            No. 40, 45, & 47
Case No. 396663V                            September Term, 2017
Circuit Court for Howard County
Case No. 13-C-16-106882                 KYLE BLACKSTONE, ET AL.
                                                      v.
Circuit Court for Washington County
Case No. 21-C-15-055314                  DINESH SHARMA, ET AL.
Argued: November 30, 2017
                                       TERRANCE SHANAHAN, ET AL.
                                                      v.
                                        SEYED MARVASTIAN, ET AL.

                                        LAURA O’SULLIVAN, ET AL.
                                          SUBSTITUTE TRUSTEES
                                                      v.
                                       JEFFREY ALTENBURG, ET AL.

                                       MARTIN S. GOLDBERG, ET AL.
                                         SUBSTITUTE TRUSTEES
                                                      v.
                                      MARTHA LYNN NEVIASER, ET AL.

                                       Greene,
                                       Adkins,
                                       McDonald,
                                       Watts,
                                       Hotten,
                                       Getty,
                                       Harrell, Glenn T., Jr.,
                                            (Senior Judge, Specially Assigned)
                                                      JJ.

         2018-08-02
         13:53-04:00
                                             Opinion by Getty, J.
                                       Adkins and McDonald, JJ. dissent.

                                       Filed: August 2, 2018
       This case is a consolidated appeal of four circuit court cases in which the parties

contest the application of a 2007 departmental bill revising the Maryland Collection

Agency Licensing Act (“MCALA” or “the Act”). Md. Code (1992, 2015 Rep. Vol.), Bus.

Reg. (“BR”) § 7-301, et seq. The overarching issue presented in these consolidated cases

is whether MCALA, as revised by the 2007 departmental bill, is constrained to the original

scope of collection agencies seeking consumer claims or whether the revised statutory

language propels MCALA requirements across the threshold of the mortgage debt arena,

requiring principal actors of Maryland’s mortgage market to obtain a collection agency

license.

       MCALA was first enacted in 1977 to protect Maryland consumers from abusive

debt collection practices employed by the collection agency industry. 1977 Md. Laws, ch.

319. The Act specifically defined “collection agencies” as entities engaged in the practice

of collecting consumer debts for others, excluding those entities collecting debts they

owned. Pursuant to MCALA, these third-party debt collectors were required to obtain a

license as well as file a surety bond of $5,000 for the benefit of the State and any member

of the public damaged by such collection agencies. BR § 7-301; 7-304. The State

Collection Agency Licensing Board (“the Board”),1 located within the Department of



1
  The Board also enforces the Maryland Consumer Debt Collection Act (“MCDCA”). Md.
Code (1975, 2013 Repl. Vol.), Com. Law (“CL”) § 14-201, et seq. The MCDCA generally
prohibits “a collector” from threatening consumers, disclosing consumer information,
contacting the consumer’s employer, harassing the consumer, using obscene language with
consumers, claiming a nonexistent right, or simulating the legal, judicial, or governmental
process when collecting or attempting to collect an alleged debt. CL § 14-202. Although
the MCDCA is separate from MCALA, a collection agency that seeks a license under
Labor, Licensing, and Regulation (“DLLR” or “Department”), is responsible for enforcing

the Act. BR § 7-201.

       In 2007, DLLR requested a departmental bill (House Bill 1324) to revise the

definition of collection agencies required to obtain the MCALA license. Specifically, the

Department submitted a bill request, explaining that the legislation would allow DLLR to

regulate actors in the collection industry that employ a loophole in MCALA’s licensing

requirement by purchasing delinquent consumer debt for goods and services by way of a

purchase contract that mirrors a collection agency agreement.           When enacted, the

departmental bill specifically changed MCALA’s definition of “collection agencies” to

include a person who engages directly or indirectly in the business of “collecting a

consumer claim the person owns, if the claim was in default when the person acquired it[.]”

2007 Md. Laws, ch. 472.

       Each of the circuit courts below, along with the Court of Special Appeals, found

that foreign statutory trusts acting as a repository for defaulted mortgage debts were

required to obtain a license as a collection agency pursuant to MCALA before its substitute

trustees filed a foreclosure action in the circuit court.     The substitute trustees each

petitioned this Court for certiorari, asserting that the circuit courts improperly dismissed

the foreclosure actions because the foreign statutory trusts do not fall under the definition

of “collection agencies” that are licensed and regulated by MCALA. This Court is




MCALA must agree to comply with the MCDCA in order to obtain a license. BR § 7-
304(c)(3).
                                             2
therefore called upon to determine the scope of MCALA.2 Specifically, the limited legal

issue in these consolidated cases is whether the General Assembly intended a foreign

statutory trust, as owner of a delinquent mortgage loan, to obtain a license as a collection

agency under MCALA before substitute trustees instituted a foreclosure action against a

homeowner who defaulted on his or her mortgage. As explained below, the legislative

history, subsequent legislation, and related statutes make clear that the 2007 departmental

bill did not expand the scope of MCALA to include mortgage industry players seeking

foreclosure actions; thus, this Court answers that question in the negative.3


2
  On June 28, 2018, the Supreme Court granted certiorari in Obduskey v. McCarthy &
Holthus LLP, which presents a somewhat parallel federal issue. -- S. Ct. -- (2018) (No. 17-
1307), 2018 WL 1335753, at *1. Specifically, the Supreme Court granted certiorari in
order to resolve whether the Fair Debt Collection Practices Act (“FDCPA”) applies to non-
judicial foreclosure proceedings. See 15 U.S.C. §§ 1692(e). The Supreme Court’s decision
to grant certiorari in this case emphasizes that the language of the FDCPA has generated
conflicting opinions as to its scope amongst federal and state courts alike. This also
underscores that courts have struggled to decide whether the FDCPA, if found to apply to
foreclosure proceedings, would conflict with state foreclosure law. See Brief for Petitioner
at *2, Obduskey v. McCarthy & Holthus LLP, -- S. Ct. -- (2018) (No. 17-1307), 2018 WL
1359494 (“This case presents an important and recurring question of statutory construction
that has squarely divided the lower courts. According to the Tenth Circuit, the FDCPA
does not apply to non-judicial foreclosure proceedings. In so holding, the court sided with
a split panel of the Ninth Circuit, and openly rejected the contrary decisions of multiple
courts of appeals and two state supreme courts. . . . It reasoned that applying the FDCPA
in this context ‘would conflict with Colorado mortgage foreclosure law.’”).
3
  This Court holds that the 2007 departmental bill does not expand the scope of MCALA
to the mortgage industry. Therefore, the Court need not reach the following three issues:
(1) whether instituting a foreclosure action constitutes “debt collection” under MCALA
when a person or entity apart from foreign statutory trusts owns the loan; (2) whether the
other actors, such as the trustees, substitute trustees, and the mortgage loan servicer, held
the appropriate licenses; and (3) whether the foreign statutory trusts, its trustees, substitute
trustees, or mortgage loan servicers engaged in practices in violation of the Maryland
Consumer Debt Collection Act, Md. Code Ann., Com. Law §§ 14-201, et seq., the
Maryland Consumer Protection Act, Md. Code Ann., Com. Law §§ 13-101, et seq., or the
                                               3
                                     BACKGROUND

       This appeal constitutes two cases consolidated before the Court of Special Appeals

as well as two additional actions appealed to this Court directly from circuit court

foreclosure proceedings. In each of the cases sub judice, the respondents obtained a

mortgage loan from a creditor to purchase, convey, or refinance their homes. The loans

were evidenced by a promissory note and secured by a deed of trust. Eventually, the

homeowners all missed loan payments, resulting in the banks declaring the loans to be in

default. At some point after the respondents defaulted on the mortgage loans, the banks

transferred the loans and all beneficial interest in the deed of trust as part of a securitized

pool of mortgage loans to either Ventures Trust 2013-I-H-R (“Ventures Trust”) or LSF9

Master Participation Trust (“LSF9”), both of which are foreign statutory trusts organized

under Delaware law.

       These foreign statutory trusts acted through trustees which in these cases were other

banks. A separate loan servicer was assigned to communicate with the borrowers and

collect the monthly mortgage payments. The trustees subsequently appointed substitute

trustees, conveying all rights and duties under the deeds of trust, including the power of

sale. The substitute trustees subsequently initiated foreclosure actions to enforce the




FDCPA, 15 U.S.C. §§ 1692, et seq. Our holding today in no way undermines the consumer
protections found in any of these statutes, including MCALA. Instead, this Court clarifies
that foreign statutory trusts, acting as special purpose vehicles in the mortgage industry,
were outside of the purview of the collection agency industry that the General Assembly
intended to license when it enacted MCALA and passed the 2007 departmental bill.
                                              4
security interest against the defaulting borrowers, meaning that the substitute trustees are

the petitioners in each of the cases sub judice.

       In response, the defaulting homeowners filed counter complaints arguing that the

foreign statutory trusts acted as collection agencies as defined under MCALA when they

obtained defaulted mortgage loans and then collected mortgage payments through

communication and foreclosure actions without being licensed as required by MCALA.

See BR § 7-301, et seq. The counter complaints further alleged that, by attempting to

collect mortgage payments without the required license under MCALA, the foreign

statutory trusts violated the Maryland Consumer Debt Collection Act (“MCDCA”). Md.

Code (1975, 2013 Repl. Vol.), Com. Law (“CL”) § 14-201, et seq.

       In addition to filing counter complaints, the borrowers in default requested that the

circuit courts dismiss or enjoin the foreclosure sales. To support the request, the borrowers

argued that the foreign statutory trusts brought the foreclosure action without being

licensed as a collection agency, violating MCALA and MCDCA, and that any judgment

obtained by an unlicensed entity acting as a collection agency would be void. See Finch v.

LVNV Funding, LLC, 212 Md. App. 748, 759 (2013). In response, the substitute trustees

argued that the foreign statutory trusts were neither doing business in the State nor doing

business as a collection agency when they filed foreclosure actions, that MCALA did not

apply to the in rem proceedings, that the foreign statutory trusts constituted trust companies

exempted from the Act, and that the homeowners failed to specify a relevant defense under

Maryland mortgage foreclosure law. See Md. Code Ann., Real Prop. (“RP”) § 7-101, et

seq.; Md. Rules 14-201, et seq.; Md. Code Regs. 09.03.12.01, et seq.

                                              5
         The circuit courts all held motions hearings to consider the various arguments

regarding MCALA. In each of the cases sub judice, the circuit courts issued an order

dismissing the foreclosure proceeding without prejudice after finding that the foreign

statutory trusts were in the business of collecting consumer debt because the entities

indirectly attempted to collect on a defaulted mortgage loan purchased at a discount. The

courts also determined that the foreign statutory trusts did not fall under the trust company

exemption to MCALA. After determining that the foreign statutory trusts were subject to

the MCALA licensing requirements, the circuit courts noted that there was no dispute that

Ventures Trust and LSF9 lacked the required collection agency license. As such, the circuit

courts concluded that foreign statutory trusts had no right to bring the foreclosure actions,

dismissing each of the cases without prejudice.

         We will summarize the factual background of each of the individual cases in turn

below.

   A. Kyle Blackstone, et al. v. Dinesh Sharma, et al.; Terrance Shanahan, et al. v.
      Seyed Marvastian, et al.

               i.     Kyle Blackstone, et al. v. Dinesh Sharma, et al.

         In 2006, Ruchi Sharma owned a home located at 10302 Oaklyn Drive, Potomac,

Maryland, which she wished to sell to her parents, Mr. Dinesh Sharma and Mrs. Santosh

Sharma. In order to finance the home purchase, Dinesh and Santosh Sharma sought to

obtain a loan in the amount of $1,920,000.00 from Washington Mutual Bank, FA

(“WMB”). The loan was evidenced by a promissory note and secured by a deed of trust.

WMB asked Ms. Ruchi Sharma, who accompanied Dinesh and Santosh to the bank, to sign

                                             6
the deed of trust because the conveyance was not an arm’s length transaction. Therefore,

Rushi Sharma, Dinesh Sharma, and Santosh Sharma (“the Sharmas”) all signed the closing

documents, including the deed of trust.4

       On December 2, 2007, WMB declared the Sharmas to be in default on the

promissory note. A little less than six years later, Ventures Trust acquired the Sharmas’

loan and all beneficial interest in the deed of trust as part of a securitized pool of mortgage

loans. Ventures Trust acted through its trustee, MCM Capital Partners, LLC (“MCM”).

In 2014, Ventures Trust, through MCM, appointed substitute trustees, Kyle Blackstone,

William O’Neil, and Terrance Shanahan. On November 25, 2014, the substitute trustees

initiated a foreclosure action in the Circuit Court for Montgomery County to enforce the

security interest in the Sharmas’ real property.

       In response, the Sharmas filed a counter complaint against the substitute trustees as

well as MCM, as trustee for Ventures Trust. The counter complaint alleged that Ventures

Trust acted as a collection agency as defined under MCALA when it purchased the

defaulted mortgage loan without being licensed. See BR § 7-301, et seq. The counter

complaint5 further alleged that by attempting to collect mortgage payments from the



4
  The record indicates that there may have been some inconsistencies in executing the loan.
For example, the record states that the Sharmas were required to return to the bank in order
to sign additional loan documents on August 7, 2006; there is also some evidence that the
Sharmas were misinformed about the amount of the principal loan as well as monthly
payments. However, these facts are not relevant to the central issue in this case.
5
 Although not relevant to the instant analysis, the counter complaint also alleged that
Ventures Trust violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.
The counter complaint also included two counts for declaratory judgment and injunctive
                                              7
Sharmas without the required license under MCALA, Ventures Trust violated the

MCDCA. CL § 14-201, et seq.

       In addition to the counter complaint, the Sharmas filed a motion to dismiss or enjoin

the foreclosure sale pursuant to Md. Rule 14-211. In their motion, the Sharmas contended

that any responsive legal claim in a foreclosure proceeding should be heard and decided

before the equitable claims. As to the legal issue, the Sharmas argued that the circuit court

should dismiss or stay the foreclosure action primarily because Ventures Trust brought the

foreclosure action without being licensed as a collection agency. As such, the Sharmas

contended that Ventures Trust violated MCALA and MCDCA. The Sharmas further

asserted in their motion that Ventures Trust could not obtain relief because of a ruling by

the Court of Special Appeals, which held that a judgment obtained by an unlicensed entity

acting as a collection agency is void. See Finch, 212 Md. App. at 759.

       The substitute trustees filed an opposition to the homeowners’ motion on behalf of

Ventures Trust. In the opposition, the substitute trustees contended that the Sharmas failed

to specify a relevant defense, such as a violation of the Maryland Rules or Maryland

mortgage foreclosure laws. In addition, Ventures Trust’s substitute trustees argued that

Ventures Trust falls within the trust companies exemption to MCALA and, as such, is not

subject to the licensing requirements under MCALA. Based on this argument, Ventures




relief against all of the counter defendants as well as one count for accounting against
Ventures Trust.

                                             8
Trust maintained that it was entitled to bring the foreclosure action without first having to

obtain a MCALA license.6

       The Circuit Court for Montgomery County held a motions hearing, during which

the presiding judge heard arguments on the Sharmas’ motion and Venture Trust’s

opposition thereto. On August 28, 2015, the circuit court issued an order, granting the

Sharmas’ motion and dismissing the foreclosure proceeding without prejudice. In a

corresponding opinion, the circuit court reasoned that the legislature specifically and

explicitly referred to foreign statutory trusts in certain sections of the Maryland Code but

decided not to list foreign statutory trusts as an excepted entity from the MCALA

requirements. Therefore, the circuit court found that the legislature intentionally omitted

the term foreign statutory trusts from the MCALA sections of the Maryland Code.

Moreover, the circuit court found that Ventures Trust failed to provide any convincing

evidence that they constituted a trust company, which is one type of entity specifically

exempted from MCALA. After determining that Ventures Trust was subject to the

MCALA licensing requirements, the circuit court also noted that there was no dispute that

Ventures Trust lacked the required MCALA license. As such, the circuit court concluded

that the Sharmas established that Ventures Trust had no right to bring the foreclosure

action, dismissing the case without prejudice.


6
  The trustee and substitute trustees also filed a supplemental memorandum in opposition
to defendants’ motion to dismiss on June 3, 2015. The Sharmas filed a pleading entitled
supplemental authority in support of the motion to dismiss or enjoin the foreclosure sale.
However, there is no docket entry date on the Sharmas’ supplemental pleading. Neither of
the supplemental motions sets forth a new argument.

                                             9
              ii.    Terrance Shanahan, et al. v. Seyed Marvastian, et al.

       On or about June 23, 2006, Seyed Marvastian (“Mr. Marvastian”) obtained a loan

in the amount of $1,396,500.00 from Premier Mortgage Funding, Inc. to purchase a home

located at 7809 Bradley Blvd., Bethesda, Maryland.         The loan was evidenced by a

promissory note and secured by a deed of trust. Mr. Marvastian’s wife, Mrs. Sima

Marvastian, was listed as the record owner of the real property. In 2012, Mr. Marvastian

defaulted on the loan after he failed to make payments. Two years after Mr. Marvastian’s

loan was declared in default, Ventures Trust acquired the mortgage loan and all beneficial

interest in the deed of trust as part of a securitized pool of mortgage loans. Several months

later, the substitute trustees initiated a foreclosure action in the Circuit Court for

Montgomery County to enforce the security interest in the real property. Mr. and Mrs.

Marvastian (“the Marvasistans”) timely requested foreclosure mediation, which concluded

without agreement.

       The Marvastians filed a counter complaint against one of the substitute trustees,

Terrance Shanahan, as well as MCM, as trustee for Ventures Trust. The counter complaint

alleged that Ventures Trust acted as a collection agency as defined under MCALA when it

brought a foreclosure action on the defaulted mortgage loan that Ventures Trust had

purchased without the required license. BR § 7-301, et seq. The counter complaint7 further



7
  Although not relevant to the instant analysis, the counter complaint also alleged that
Ventures Trust violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.
The counter complaint also included one count for declaratory judgment and injunctive
relief against all of the counter defendants as well as one count for accounting against
Ventures Trust.
                                             10
alleged that by attempting to collect mortgage payments from Mr. Marvastian without the

required license under MCALA, Ventures Trust violated MCDCA. CL § 14-201, et seq.

       Along with the counter complaint, the Marvastians filed a Rule 14-211 motion to

dismiss and/or stay the foreclosure proceeding pending resolution of legal questions. In

their motion, the Marvastians argued that the court should stay the foreclosure proceedings

in order to first resolve the legal issues presented in the counter complaint.           The

Marvastians further argued that any court judgment in favor of Ventures Trust would be

rendered void because the entity is not licensed as a collection agency as required by

MCALA.      The substitute trustee and MCM, as trustee for Ventures Trust, filed an

opposition to the homeowners’ Rule 14-211 motion to dismiss and/or stay foreclosure

proceedings. In their opposition, the substitute trustees argued that adjudicating the counter

complaint will not have any effect on the foreclosure action because Ventures Trust is

exempt from the licensing requirements under MCALA. The substitute trustees further

contended that the Marvastians failed to specify any viable defenses to the foreclosure. In

addition, the opposition asserted that the Marvastians’ motion was frivolous with the only

purpose of delaying the foreclosure.

       The circuit court held a motions hearing on March 26, 2015.8 After hearing

arguments from both parties on the Rule 14-211 motion, the Court issued an order dated

May 12, 2015, making findings of fact and conclusions of law. Specifically, the order



8
  The circuit court also heard arguments on the trustee and substitute trustee’s motion to
dismiss the counter complaint filed on February 6, 2015 and the Marvastians’ opposition
thereto filed on February 23, 2015 during the motions hearing held on March 26, 2015.
                                             11
found that “Ventures Trust did business as a ‘collection’ agency in Maryland by seeking

to collect [Mr. Marvastian’s] mortgage debts that it purchased after default through a loan

servicer.” As such, the order concluded that “Ventures Trust is [] subject to MCALA’s

licensing requirements for collection agencies” and “none of the Maryland Code’s

definitions of ‘trust company’ includes Delaware Statutory Trusts[.]” Ultimately, the

circuit court dismissed the foreclosure action without prejudice after concluding that the

Marvastians established that Ventures Trust had no right to file the foreclose action.

       After the circuit court issued the order, the trustee and substitute trustee filed a

motion to alter or amend judgment pursuant to Md. Rule 2-534. Through its trustees,

Ventures Trust argued that the circuit court erred in concluding that MCALA applies to

foreclosure proceedings and statutory foreign trusts mainly because of the potential conflict

between Maryland registration requirements for statutory trusts, Md. Code Ann., Corps. &

Ass’ns (“CA”) § 12-902(a), and MCALA, BR § 7-301(a). The Marvastians’ filed a reply,

contending that the circuit court properly concluded that a foreclosure proceeding is a form

of debt collection and that Ventures Trust does not fall under the MCALA exemption for

trust companies.

       On July 22, 2015, the circuit court held a second motions hearing in order to hear

arguments on the motion to alter the court’s judgment and any opposition thereto. After

the second motions hearing, the circuit court issued another order, finding that there is “a

clear legislative intent to subject foreign statutory trusts that collect debts in Maryland by

bringing foreclosure actions in Maryland courts to MCALA’s licensing requirement[.]”

The circuit court also found that “MCALA’s licensing requirement, Bus. Reg. § 7-301(a),

                                             12
and the registration requirement of CA § 12-902(a) serve distinct purposes; thus, it is not

incongruous for the legislature to subject foreign statutory trusts that bring foreclosure

action in Maryland to the former but to exempt them from the latter.” As such, the circuit

court denied Venture Trust’s motion to alter or amend the judgment.

              iii.   Consolidation and Court of Special Appeals

       On September 10, 2015, Ventures Trust, through its trustees and substitute trustees,

filed a notice of appeal to the Court of Special Appeals in both cases, i.e., the foreclosure

actions against the properties owned by the Sharmas and the Marvastians. The Court of

Special Appeals consolidated the two foreclosure cases into one appeal and issued a

reported opinion on June 6, 2017.9 Blackstone v. Sharma, 233 Md. App. 58, 61, cert.

granted, 456 Md. 53 (2017). The consolidated appeal involved two questions: (1) whether

a party who authorized a trustee to initiate a foreclosure action needs to be licensed as a

collection agency under MCALA; and (2) whether the MCALA licensing requirement

applies to foreign statutory trusts, such as Ventures Trust. The Court of Special Appeals

held that Ventures Trust, as a foreign statutory trust, must meet the licensing requirements

under MCALA before bringing a foreclosure action unless some other exception in

MCALA applies. The Court of Special Appeals further concluded that the exception for

trust companies under MCALA does not apply to Ventures Trust because it does not act as

a trustee or operate as a commercial bank under the Black’s Law Dictionary 10th ed. 2014



9
 The Court of Special Appeals previously issued an identical, unreported version of the
opinion on April 17, 2017. Blackstone v. Sharma, No. 1524, SEPT.TERM, 2015, 2017
WL 1376699 (Md. Ct. Spec. App. Apr. 17, 2017).
                                             13
definitions. See BR § 7-102. As such, the Court of Special Appeals ultimately held that

Ventures Trust was barred from bringing the foreclosure action without the MCALA

license, affirming the judgment of the Circuit Court for Montgomery County. Ventures

Trust, through its substitute trustees, filed a petition for writ of certiorari to this Court on

July 14, 2017.

      B. Laura O’Sullivan, et al. v. Jeffrey Altenburg, et al.

         On or about March 30, 2007, Jeffrey and Brenda Altenburg (“the Altenburgs”)

obtained a loan in the amount of $592,250.00 from Bank of America, N.A. (“Bank of

America”) to refinance their home located at 11810 Tridelphia Road, Ellicott City,

Maryland. The loan was evidenced by a promissory note and secured by a deed of trust.

The Alternburgs defaulted on the loan by failing to make a loan payment in 2011.

         Four years later, Bank of America assigned all beneficial interest under the

promissory note and deed of trust to U.S. Bank Trust, as trustee for LSF9. In 2016, U.S.

Bank Trust appointed substitute trustees, Laura H.G. O’Sullivan, Erin M. Shaffer, Chasity

Brown, Lauren Bush, and Rachel Kiefer. The substitute trustees subsequently initiated a

foreclosure action in the Circuit Court for Howard County to enforce the security interest

in the real property.

         The Altenburgs filed a motion to dismiss the foreclosure action pursuant to Md.

Rule 14-211.10 In their motion to dismiss, the Altenburgs argued that LSF9 did not have

any legal right to pursue the foreclosure action because the entity lacked the required



10
     The Altenburgs also filed a supplement to the motion to dismiss on May 5, 2016.
                                              14
MCALA license. Moreover, the Altenburgs contended that any judgment in favor of LSF9,

acting as an unlicensed debt collector, would be void. See Finch, 212 Md. App. at 759.

The Altenburgs also asserted that LSF9 does not constitute a trust company, which is one

entity exempted from the MCALA licensing requirement. In response, the substitute

trustees filed an opposition to the motion to dismiss, arguing that MCALA does not apply

to in rem proceedings in which substitute trustees pursue the right to foreclose on real

property pursuant to a deed of trust. The substitute trustees further asserted that LSF9

constitutes a trust company, which is specifically exempted from MCALA, because a

foreign statutory trust could easily fit within the broad, undefined phrase.

       The circuit court held a hearing on the Altenburgs’ motion to dismiss and opposition

thereto. During the motions hearing, the parties argued as to whether certain facts should

be stipulated. As a result, the circuit court scheduled a second motions hearing at a later

date to allow the parties time to either stipulate to certain facts or to file discovery requests.

On July 13, 2016, the parties filed a pleading, stipulating to the fact that LSF9 “acquired

the Promissory Note (‘Note’) secured by the Deed of Trust that is the subject to this action

for a sum less than the total amount remaining due on the Note on the date on which LSF9

acquired the Note.”

       The circuit court held a second motions hearing, during which the court heard

additional arguments on the motion to dismiss the foreclosure action. At the end of the

second motions hearing, the circuit court made oral findings of fact and conclusions of law

on the record. The court specifically concluded that the instant action constituted a

consumer claim and that LSF9 required a license under MCALA before bringing the

                                               15
foreclosure action. As such, the circuit court further found that LSF9 did not have the

ability to bring the foreclosure action because the foreign statutory trust did not have a

license under MCALA at the time it initiated the action. For those reasons, the court

granted the Altenburgs’ motion to dismiss. The circuit court entered an order dated August

25, 2016, dismissing the action without prejudice. The substitute trustees filed a timely

notice of appeal to the Court of Special Appeals. Before the Court of Special Appeals

could hear oral arguments, however, the intermediate appellate court issued its reported

opinion in Blackstone v. Sharma, 233 Md. App. 58, 61, cert. granted, 456 Md. 53 (2017).

As such, the substitute trustees filed a petition for writ of certiorari with this Court on

August 4, 2017.

   C. Martin Goldberg, et al. v. Martha Neviaser, et al.

       On or about October 2, 2007, Marvin and Martha Neviaser (“the Neviasers”)

obtained a loan in the amount of $171,000.00 from Countrywide Bank, FSB, to refinance

their home located at 18103 Maze Lane, Knoxville, Maryland. The loan was evidenced by

a promissory note and secured by a deed of trust. The Neviasers defaulted on the loan in

2009 when they failed to make a loan payment. Six years later, Bank of America, as

successor by merger to Countrywide Bank, FSB, transferred all interest in the Neviasers’

loan to LSF9. In 2015, LSF9 assigned the deed of trust to U.S. Bank Trust, as trustee for

LSF9. The trustee, in turn, appointed substitute trustees, Martin S. Goldberg, Doreen A.

Strothman, Virginia S. Inzer, William K. Smart, and Taryn L. Alvey. The substitute




                                            16
trustees subsequently initiated a foreclosure action in the Circuit Court for Washington

County to enforce the security interest in the real property.11

       On November 8, 2016, the Neviasers filed a motion to dismiss the foreclosure

case.12 The Neviasers argued that LSF9 was required to have a license under MCALA

before initiating the foreclosure action because they acquired a debt in default and then

attempted to collect on that debt through foreclosure. Moreover, the Neviasers contended

that LSF9 is not exempt from MCALA under the trust company exception because it is not

an incorporated entity engaged in banking. In addition to these arguments, the Neviasers

urged the circuit court to conclude that LSF9 is estopped from obtaining a different result

in the present action than the judgment by the Circuit Court for Howard County in the

Alternburgs’ case, discussed supra. In response, the substitute trustees filed an opposition

to the motion to dismiss the foreclosure case, making four arguments: (1) LSF9 was not

doing business in the State as defined under MCALA when it brought the foreclosure

action; (2) LSF9 was not engaging in the business of a collection agency; (3) LSF9 fell

under MCALA’s trust company exemption; and (4) the rule of lenity required that any


11
  The record reflects that the Neviasers filed a request for foreclosure mediation on April
21, 2016. The parties attended foreclosure mediation on August 23, 2016, at which time
the parties agreed to extend the time for mediation by thirty days. The parties attended a
second mediation on October 25, 2016, at which time the parties reached an agreement
contingent on a future event within thirty days. It appears from the record that the
Neviasers filed the motion to dismiss while the contingent mediation was pending.
12
   The Neviasers’ motion to dismiss also included an alternative request to stay the
foreclosure sale pending resolution of a class action case against the secured parties filed
in the United States District Court for the District of Maryland. As the Circuit Court for
Washington County dismissed the foreclosure sale without consideration of the Neviasers’
alternative request for stay, this issue is not relevant to the instant appeal.
                                             17
ambiguity in the coverage of MCALA favors a ruling for LSF9 because the act contains

criminal penalties.

        The court held a motions hearing, at which time the judge heard arguments from the

Neviasers and the substitute trustees as to whether the foreclosure proceeding should be

dismissed. After the hearing, the court held the matter sub curia. By memorandum order,

the circuit court concluded that the foreclosure proceedings constituted consumer claims

under MCALA. Moreover, the court determined that LSF9 was in the business of

collecting consumer claims because the entity indirectly attempted to collect on a defaulted

mortgage that it purchased at a discount. The court also rejected LSF9’s argument that the

trust company exemption under MCALA applied or that the rule of lenity resolved any

ambiguities in LSF9’s favor. Ultimately, the court granted the Neviasers’ motion and

dismissed the case without prejudice. The substitute trustees filed a timely notice of appeal

to the Court of Special Appeals. Before the Court of Special Appeals could hear oral

arguments, however, the intermediate appellate court issued its reported opinion in

Blackstone v. Sharma, 233 Md. App. 58, 61, cert. granted, 456 Md. 53 (2017). As such,

the substitute trustees filed a petition for writ of certiorari with this Court on August 4,

2017.

     D. Court of Appeals of Maryland

        On September 12, 2017, this Court granted certiorari in each of the above cases.

Blackstone v. Sharma, 456 Md. 53 (2017);13 O'Sullivan v. Altenburg, 456 Md. 56 (2017);


13
  This citation constitutes the cases consolidated in the Court of Special Appeals: (1)
Blackstone v. Sharma; and (2) Shanahan v. Marvastian.
                                             18
Goldberg v. Neviaser, 456 Md. 54 (2017). This Court accepted separate briefs in each of

the appeals.14 Moreover, this Court scheduled individual oral arguments for each of the

three cases. The parties presented six questions for our review, which we have rephrased

as follows:

     1. Whether a foreign statutory trust seeking a mortgage foreclosure action,
        which is a purely in rem proceeding against the subject real property,
        constitutes a “consumer claim” for “money owed” under MCALA?
     2. Whether a foreign statutory trust filing a mortgage foreclosure action, which
        by statute is not “doing business in this State,” nevertheless is “doing
        business as a collection agency in the State” under MCALA?
     3. Whether the Court of Special Appeals’ previous ruling in Finch v. LVNV
        Funding, LLC, 212 Md. App. 748, 759 (2013) – i.e., that a judgment in favor
        of an unlicensed debt collection agency is void as opposed to voidable –
        should apply to mortgage foreclosure judgments?
     4. Whether the circuit court can dismiss a foreclosure action because a foreign
        statutory trust lacks a collection agency license under MCALA, despite
        established Maryland authority holding that entities, such as a trustee of the
        trust and its duly appointed substitute trustees, may enforce a promissory
        note indorsed in blank in their possession, regardless of who owns the debt
        or the foreign statutory trust’s legal status?
     5. Whether a foreign statutory trust pursuing a foreclosure is “doing business
        as a collection agency” in Maryland under MCALA?
     6. Whether a foreign statutory trust that owns mortgage assets falls within
        MCALA’s “trust company” exemption?

        Questions 1, 2, 4, and 5 above require this Court to first answer one question: Did

the Maryland General Assembly intend to require foreign statutory trusts, one of the



14
   Along with their brief to this Court, Martha and Marvin Neviaser filed a Motion to Strike
the substitute trustees’ Opening Brief and Appendix on October 10, 2017. The substitute
trustees filed an Opposition to the Motion to Strike on October 20, 2017. By Order on
October 30, 2017, this Court deferred ruling on the Motion and Opposition until after oral
argument. This Court now denies the Motion to Strike as part of this opinion.
                                              19
entities in the mortgage industry, to obtain a collection agency license pursuant to MCALA

before pursuing an in rem foreclosure proceeding? This is the ultimate question before this

Court. By answering this question in the negative, this Court does not need to reach

questions 3 and 6, both of which are questions that inherently and incorrectly assume that

the MCALA licensing requirement applies to foreign statutory trusts like Ventures Trust

and LSF9.

                                STANDARD OF REVIEW

       Generally, the “standard of review of the grant or denial of a motion to dismiss is

whether the trial court was legally correct.” Davis v. Frostburg Facility Operations, LLC,

457 Md. 275, 284 (2018) (citing RRC Ne., LLC v. BAA Maryland, Inc., 413 Md. 638, 643–

44 (2010)). Specific to foreclosure actions, Md. Rule 14-211 states that the borrower “may

file in the action a motion to stay the sale of the property and dismiss the foreclosure

action.” Md. Rule 14-211(a). In addition, the rule instructs circuit courts how to make a

final determination:

       After the hearing on the merits, if the court finds that the moving party has
       established that the lien or the lien instrument is invalid or that the plaintiff
       has no right to foreclose in the pending action, it shall grant the motion
       and, unless it finds good cause to the contrary, dismiss the foreclosure
       action. If the court finds otherwise, it shall deny the motion.

Md. Rule 14-211(e) (emphasis added).

       In each of the cases below, the circuit courts concluded that the substitute trustees

were unable to bring the foreclosure action on behalf of the foreign statutory trust because

the trust did not have a collection agency license under MCALA. To that end, the circuit


                                              20
courts determined that the foreign statutory trusts were engaged in the business of a

collection agency by acquiring a mortgage loan in default and then having substitute

trustees pursue a foreclosure action to collect that mortgage debt. The circuit courts

subsequently granted each of the mortgagor’s motions, dismissing the foreclosure

proceedings. As these determinations constitute issues of law, this Court will review the

circuit courts’ decisions to grant the various motions to dismiss de novo. See e.g., Anderson

v. Burson, 424 Md. 232, 243 (2011); Williams v. Peninsula Reg’l Med. Ctr., 440 Md. 573,

578 (2014). In our review, we will “accept all well-pled facts in the complaint, and

reasonable inferences drawn from them, in a light most favorable to the non-moving

party[.]” Sprenger v. Pub. Serv. Comm’n of Maryland, 400 Md. 1, 21 (2007) (quoting

Converge Servs. Grp., LLC v. Curran, 383 Md. 462, 475 (2004)).

                                       DISCUSSION

       The main dispute between the parties in this case involves the proper interpretation

of MCALA as revised by the 2007 departmental bill. The petitioners in these consolidated

cases, the substitute trustees of the foreign statutory trusts, each make slightly nuanced

arguments as to why the foreign statutory trusts did not need to obtain a license under

MCALA before the substitute trustees filed foreclosure proceedings on the trusts’ behalf.

Specifically, the substitute trustees of Ventures Trust, the foreign statutory trust that owned

the mortgage loans obtained by the Sharmas and the Marvastians, contend that entities do

not need an MCALA license when pursuing an in rem foreclosure action because such a

proceeding is brought against the property rather than for money owed on a consumer debt.

In addition, Ventures Trust’s substitute trustees assert that requiring a foreign statutory

                                              21
trust foreclosing on a mortgage to obtain a license under MCALA for “doing business” as

a collection agency would conflict with the Corporations & Associations Article of the

Maryland Code, which states that foreign statutory trusts are not doing business in the State

by foreclosing mortgages and deeds of trust. See CA § 12-908(a)(5). The substitute

trustees of Ventures Trust finally argue that requiring foreign statutory trusts to obtain a

license under MCALA will not ultimately protect consumers because foreign statutory

trusts do not have employees or offices; instead, the trusts act only through trustees and

substitute trustees. See Deutsche Bank Nat. Tr. Co. v. Brock, 430 Md. 714, 718 (2013).

       Substitute trustees of LSF9, holder of the Altenburgs’ and Neviaser’s mortgage

loans, make slightly different arguments before this Court. First, LSF9 substitute trustees

contend that the entities that either need to be licensed or exempted pursuant to MCALA

are the trustees (who appoint the substitute trustees), the substitute trustees (who pursue

the foreclosure proceeding), and the mortgage loan servicer (who contacts the debtor). To

that end, the substitute trustees for LSF9 argues that the licensure of the foreign statutory

trust (a repository that owns the mortgage loans) is irrelevant because these entities do not

act or conduct any business. The substitute trustees further assert that “doing business” is

a legal term of art that can be interpreted by looking to the phrase’s definition found within

other articles of the Maryland Code. Furthermore, the substitute trustees argue that

foreclosure proceedings are not consumer claims as defined under MCALA and that

statutory trusts are not engaging in the business of debt collection by having substitute

trustees pursue a foreclosure action. The LSF9 substitute trustees also urge this Court to

interpret MCALA’s exemption for trust companies to include foreign statutory trusts.

                                             22
       In response, the defaulting homeowners argue that the plain language of MCALA

unambiguously requires any person or entity that collects a consumer claim, if the claim

was in default when the party acquired it, to have a collection agency license. Specifically,

the respondents contend that the legislature could have intentionally added an exemption

for foreign statutory trusts under MCALA, but chose not to do so. In undertaking the

statutory interpretation, the borrowers in default assert that other statutes are not relevant

to this Court’s analysis.    Moreover, the respondents argue that the petitioners have

conceded that a foreign statutory trust is simply an account, requiring a finding by this

Court that such an account cannot fall under the exemption for trust companies. The

defaulting homeowners also urge this Court to apply Maryland’s longstanding principle

that unlicensed persons will not be given the assistance of the courts when the person has

not obtained a license for conducting certain business required by statute. As becomes

clear by the parties’ various arguments, this Court must conduct a statutory interpretation

analysis.

       “This Court provides judicial deference to the policy decisions enacted into law by

the General Assembly. We assume that the legislature’s intent is expressed in the statutory

language and thus our statutory interpretation focuses primarily on the language of the

statute to determine the purpose and intent of the General Assembly.” Phillips v. State,

451 Md. 180, 196 (2017).

       When     conducting    a   statutory   construction    analysis,   we   begin    “with

the plain language of the statute, and ordinary, popular understanding of the

English language dictates interpretation of its terminology.” Schreyer v. Chaplain, 416

                                              23
Md. 94, 101 (2010) (quoting Adventist Health Care Inc. v. Maryland Health Care

Comm’n, 392 Md. 103, 124 n. 13 (2006)). When the “words of a statute are ambiguous

and subject to more than one reasonable interpretation, or where the words are clear and

unambiguous when viewed in isolation, but become ambiguous when read as part of a

larger statutory scheme, a court must resolve the ambiguity by searching for legislative

intent in other indicia[.]” State v. Bey, 452 Md. 255, 266 (2017). Moreover, after

determining a statute is ambiguous, “we consider the common meaning and effect of

statutory language in light of the objectives and purpose of the statute and Legislative

intent.” Stachowski v. Sysco Food Servs. of Baltimore, Inc., 402 Md. 506, 517 (2007).

       Even in instances “when the language is unambiguous, it is useful to review

legislative history of the statute to confirm that interpretation and to eliminate another

version of legislative intent alleged to be latent in the language.” State v. Roshchin, 446
Md. 128, 140 (2016). See also Shealer v. Straka, __ Md. ___, ___, No. 38, Sept. Term,

2017, 2018 WL 1959440, *7 (Apr. 26, 2018).

       In addition to legislative history, “[w]e may and often must consider other ‘external

manifestations’ or ‘persuasive evidence,” in order to ascertain the legislative purpose

behind a statute. Kaczorowski v. Mayor & City Council of Baltimore, 309 Md. 505, 515

(1987). Specifically, this Court should consider the context of the bill, including the title

and function paragraphs, the amendments to the legislation, as well as the “bill request

form[.]” Id. This Court may also analyze the statute’s “relationship to earlier and

subsequent legislation, and other material that fairly bears on the fundamental issue of



                                             24
legislative purpose or goal, which becomes the context within which we read the particular

language before us in a given case.” Id.

       In the event the language of a statute is ambiguous, we will often apply rules of

statutory construction to ascertain the intent of the legislature. One such rule is to read the

language of a statute in such a way that “will carry out its object and purpose.” Harbor

Island Marina, Inc. v. Bd. of Cty. Comm'rs of Calvert Cty., Md., 286 Md. 303, 311 (1979).

This Court will also “consider the consequences resulting from one meaning rather than

another, and adopt that construction which avoids an illogical or unreasonable result, or

one which is inconsistent with common sense.” Spangler v. McQuitty, 449 Md. 33, 50

(2016) (quoting Rosemann v. Salsbury, Clements, Bekman, Marder & Adkins, LLC, 412
Md. 308, 315 (2010)).

       In this case, therefore, we must determine if the General Assembly intended to

require foreign statutory trusts, such as Ventures Trust and LSF9, to obtain a collection

agency license under MCALA before substitute trustees file a foreclosure action on the

trust’s behalf.

A.     Plain Language

       Pursuant to our longstanding statutory interpretation case law, we will first analyze

the plain language of the statute in discerning the issue before this Court. MCALA

generally requires that “a person must have a license whenever the person does business as

a collection agency in the State.” BR § 7-301(a). The Act defines collection agency as

follows:



                                              25
       (d) “Collection agency” means a person who engages directly or indirectly
       in the business of:
               (1)(i) collecting for, or soliciting from another, a consumer claim; or
               (ii) collecting a consumer claim the person owns, if the claim was in
               default when the person acquired it;
               (2) collecting a consumer claim the person owns, using a name or
               other artifice that indicates that another party is attempting to collect
               the consumer claim;
               (3) giving, selling, attempting to give or sell to another, or using, for
               collection of a consumer claim, a series or system of forms or letters
               that indicates directly or indirectly that a person other than the owner
               is asserting the consumer claim; or
               (4) employing the services of an individual or business to solicit or
               sell a collection system to be used for collection of a consumer claim.

BR § 7-101(d). Under MCALA, a consumer claim is defined as a claim “for money owed

or said to be owed by a resident of the State” and “arises from a transaction in which, for a

family, household, or personal purpose, the resident sought or got credit, money, personal

property, real property or services.” BR § 7-101(f).

        The key provisions of MCALA require a person to have a license “whenever the

person does business as a collection agency[.]” BR § 7-301(a). Perhaps most significant

to the instant appeal is the new language from the 2007 departmental bill that includes an

entity that “engages directly or indirectly in the business of . . . collecting a consumer claim

the person owns, if the claim was in default when the person acquired it” to the definition

of collection agency. BR § 7-101(d).

       The General Assembly also limited the scope of MCALA by listing entities

exempted from the statute all together. See BR § 7-102(b). Specifically, the statute “does

not apply to” many of the mortgage industry actors, including “(1) a bank; (2) a federal or

                                              26
State credit union; (3) a mortgage lender; . . . (5) a licensed real estate broker, or an

individual acting on behalf of the real estate broker, in the collection of rent or allied charge

for property; (6) a savings and loan association; (7) a title company as to its escrow

business; (8) a trust company; [and] (9) a lawyer . . . .” Id. However, the statute does not

define any of the exempted entities.

        On the one hand, this Court cannot ignore that the term “collection agency” is

commonly understood as those entities with a business model of sending letters to debtors,

making collection calls, and filing collection suits for consumer debt. See Alexander

Gordon, IV, FEDERAL INTERVENTION IN THE MORTGAGE MARKETS, Maryland State Bar

Association Inc., GOMF MD-CLE 1707 (2004) (“traditional debt collection activities

(sending dunning letters, making collection calls to consumers)”); Finch v. LVNV Funding,

LLC, 212 Md. App. 748, 752 (2013) (involving a collection agency named LVNV Funding,

LLC that brought collection suits against consumers who accumulated credit card debt in

district court without first obtaining a license under MCALA). This ordinary meaning of

collection agencies aligns with a majority of the collection agency definition under

MCALA. See BR § 7-101(d)(1)(ii); (2)–(4) (defining collection agencies as those engaged

directly or in directly in the business of: collecting for, or soliciting from another, a

consumer claim; collecting a consumer claim the person owns, using a name or other

artifice that indicates that another party is attempting to collect the consumer claim; giving

or using, for collection of a consumer claim, a series or system of forms or letters that

indicates that a person other than the owner is asserting the consumer claim; and employing



                                               27
the services of an individual or business to solicit or sell a collection system to be used for

collection of a consumer claim).

       On the other hand, however, this commonly understood meaning does not

necessarily comport with the prong of MCALA’s definition of collection agencies added

by the 2007 departmental bill: “a person who engages directly or indirectly in the business

of . . . collecting a consumer claim the person owns, if the claim was in default when the

person acquired it[.]” BR § 7-101(d)(1)(ii). Reading this language alone, it is unclear

whether the General Assembly intended to move away from the ordinary meaning of

collection agencies. Moreover, the statutory language excerpted above is undoubtedly

capable of more than one reasonable interpretation. See Barbre, 402 Md. at 173. This

language, especially when considering that it includes entities that act “indirectly,” could

mean that any individual who obtains a single defaulted debt and pursues one lawsuit or

contacts the debtor once to collect that debt engages in the business of a collection agency

and is required to obtain a license before doing so. BR § 7-101(d). In the alternative, the

language added by the 2007 departmental bill could signify that the General Assembly

intended to license those businesses that are commonly understood to be collection

agencies that were also buying defaulted consumer debt.

       In addition to the conflict between the common understanding of collection agencies

and the language added by the 2007 departmental bill, MCALA also includes the phrase

“engages directly or indirectly in the business of[.]” BR § 7-101(d). The Court of Special

Appeals has previously recognized the ambiguity of this phrase in Old Republic Ins. Co. v.

Gordon, 228 Md. App. 1, 17 (2016). In Gordon, the intermediate appellate court analyzed

                                              28
whether an insurance company pursuing a subrogation right constitutes doing business as

a collection agency, requiring the company to obtain a license under MCALA. Id. at 2, 13.

Specifically, the Court of Special Appeals examined the phrase “in the business of,” noting

the “dearth of authority in Maryland addressing the meaning of the phrase[.]” Id. After

evaluating the “different interpretations of the phrase ‘in the business of,’” the Court of

Special Appeals concluded “that the language of the statute is ambiguous in the context of

the issue presented here.” Id. at 18.

       The Court of Special Appeals was correct that this Court has never explicitly opined

on the meaning of the phrase “in the business of” let alone the more specific MCALA

phrase “engages directly or indirectly in the business of[.]” BR § 7-101(d). However, we

have previously analyzed the meaning of the word “business.” In Zurich Insur. Co. v.

Friedlander, this Court specifically analyzed the meaning of “business” as used in an

exclusionary clause. 261 Md. 612, 616–17 (1971). This Court opined:

       The ordinary and customary meaning is that reflected in Webster’s Third
       New International Dictionary as ‘commercial or mercantile activity
       customarily engaged in as a means of livelihood’ or two definitions given
       by Funk and Wagnall’s New Standard Dictionary of the English
       Language:
             ‘1. A pursuit or occupation that employs or requires energy, time
             or thought; trade, profession, calling.
             2. Any occupation connected with the operations and details of
             trade or industry,’

Id. (Emphasis added). We then confirmed that the “Funk and Wagnall’s definition of

business . . . has been used by various courts as a test of whether one was or was not

engaged in a business.” Id. at 617.

                                            29
       Applying that definition of “business” as used in MCALA to the consolidated cases

before us presents further ambiguity. Specifically, the foreign statutory trusts that own the

mortgage loans in the cases sub judice do not have any employees or offices, do not have

any registered agent, and do not have any specifically identified pursuit in the State of

Maryland. Instead, LSF9 and Ventures Trust both act solely through trustees and substitute

trustees. Therefore, it would be hard for this Court in the first instance to conclude that the

foreign statutory trusts engage, either directly or indirectly, in the business of a collection

agency when it is hard to deduce if these entities are even conducting “business” under

Funk and Wagnall’s definition.15

       The defaulting homeowners contend that MCALA’s definition of consumer claim

is unambiguous and resolves the issue before this Court.16 Specifically, MCALA defines


15
   See the discussion of special purpose vehicles and repositories that play a particular role
in the mortgage industry infra at 52–54. See also the discussion of a conflict between the
homeowners’ interpretation of MCALA and the Maryland Statutory Trust Act infra at 58–
59.
16
  The respondents also argue that this Court should give considerable weight to the Board’s
interpretation of MCALA’s licensing requirement.               Specifically, the defaulting
homeowners point this Court to an advisory notice and a FAQs sheet prepared by the Board
for trusts applying for the collection agency license. The advisory notice was issued on
July 5, 2007, just after the legislative session that passed the 2007 departmental bill and
can be found at: https://www.dllr.state.md.us/finance/advisories/archive.shtml. The notice
repeats the same departmental bill language that is fully interpreted by this Court in the
legislative intent analysis below. The FAQs sheet was prepared in October 2017, just
before the instant appeal came before this Court, and can be found at:
http://www.dllr.state.md.us/finance/industry/frnmlstrantrustfaqs.pdf. However, this Court
has repeatedly stated that an agency’s interpretation of a statute is not binding upon courts.
See, e.g., Baltimore Gas & Elec. Co. v. Pub. Serv. Comm’n of Maryland, 305 Md. 145, 161
(1986); Sinai Hosp. of Baltimore, Inc. v. Dep’t of Employment & Training, 309 Md. 28, 46
(1987); Spencer v. Maryland State Bd. of Pharmacy, 380 Md. 515, 529 n.3 (2004).
Although this Court often accords deference to an agency’s interpretation of its
                                              30
consumer claim to include a claim that “is for money owed or said to be owed” and “arises

from a transaction in which . . . the resident sought or got . . . real property[.]” BR § 7-

101(f) (emphasis added). Though the borrowers may be correct that certain real property

transactions or other consumer loans involving property fall within this definition, that is

not the crucial question presented in this appeal. This Court must instead determine

whether the General Assembly intended to license certain actors in the mortgage industry,

such as foreign statutory trusts, as opposed to solely those actors in the collection agency

industry.

       Just as the Court of Special Appeals determined in Gordon, this Court concludes

that the plain language of MCALA is ambiguous “in the context of” whether a foreign

statutory trust that owns a defaulted mortgage debt falls under the scope of MCALA when

a substitute trustee brings a foreclosure action on the trust’s behalf. 17 Id. We cannot




administering statute, we have also made clear that an “important consideration is the
extent to which the agency engaged in a process of reasoned elaboration in formulating its
interpretation of the statute.” Baltimore Gas & Elec. Co., 305 Md. at 161. After the circuit
courts and the Court of Special Appeals ruled in the cases below, the Board simply
instructed trusts on how to apply for a license rather than conducting a full analysis of the
original collection agencies licensing act or the 2007 departmental bill.
17
   This Court does not ignore the United States District Court for the District of Maryland
cases that conclude the language of MCALA is unambiguous in that a passive debt
purchaser, including foreign statutory trusts, must obtain an MCALA license before
pursuing a foreclosure action. See Bradshaw v. Hilco Receivables, LLC, 765 F. Supp. 2d
719, 726–27 (D. Md. 2011); Ademiluyi v. PennyMac Mortg. Inv. Tr. Holdings I, LLC, 929
F. Supp. 2d 502, 523 (D. Md. 2013); Altenburg v. Caliber Home Loans, Inc., No. CV RDB-
16-3374, 2017 WL 2733803, at *6 (D. Md. June 26, 2017). However, the federal courts
“are bound by the interpretation given by this Court to a Maryland statute[.]” Am. Radiator
& Standard Sanitary Corp. v. Mark Eng’g Co., 230 Md. 584, 588 (1963).

                                             31
determine from the plain language alone if the legislature intended the MCALA licensing

requirement to apply to a foreign statutory trust that obtained a defaulted mortgage loan,

after which a substitute trustee filed a foreclosure action to protect the trust’s security

interest. This Court will, therefore, consider the legislative history, subsequent legislation,

and related statutes in order to discern the intent of the General Assembly when it enacted

the original MCALA statute and any pertinent revisions. See Kaczorowski, 309 Md. at

515.

B.     Legislative History

       In 1977, the General Assembly enacted the first collection agency licensing statute,

which generally instructed that a “person may not engage in the business of a collection

agency in this State without an annual license[.]” 1977 Md. Laws, ch. 319. The statute

also created the Collection Agency Licensing Board responsible for licensing collection

agencies and enforcing the Maryland Consumer Debt Collection Act. 1977 Md. Laws, ch.

319. Senate Bill 435 of 1977 specifically defined “Collection Agency” as:

       all persons directly or indirectly engaged in the business of soliciting from,
       or collecting for others any claim due or asserted to be owed or due, to a
       seller, lender, holder, or creditor, arising from transactions involving a
       Maryland resident seeking or acquiring real or personal property, services,
       money, or credit for personal, family, or household purposes.

Id.

       The original legislation further clarified that a “‘Collection Agency’ includes any

person who gives away, sells, or attempts to give away or sell to others, any system or

series of letters or forms used in the collection of claims which assert or indicate, directly


                                              32
or indirectly, that the claim is being asserted or collected by any person other than the

creditor or owner of the claim.” Id. The 1977 collection agencies licensing statute

indicated that:

       (2) “Collection Agency” does not include any:
             (I) Regular employee of a creditor acting under the general direction
             and control of that creditor in the collection of a claim owned by that
             creditor;
             (II) Regular employee of a collection agency licensed under this
             subtitle;
             (III)     Bank,     trust      company,       savings      and    loan
             association, or building and loan association or mortgage banker;
             (IV) Abstract company doing an escrow business;
             (V) Attorney at law; or
             (VI) Any person acting under the order of any court of competent
             jurisdiction.

Id. (Emphasis added).

       The language of the initial collection agency licensing statute conveys that the

General Assembly originally intended only to require licensure for third party collection

agencies that collect or solicit the debt of others or sells a system by which to collect debt.

The 1977 legislation also included similar exemptions as the present version of MCALA.

Critical to this analysis, the legislature grouped together a subsection of exempted actors

for banks, trust companies, savings and loan associations, as well as building and loan

associations, and mortgage bankers. The plain language of the original legislation provides

this Court with evidence that the General Assembly exempted all of these parties with a

similar consideration relating to the mortgage industry. See id.




                                              33
       In addition to the plain language, the Fiscal Note for Senate Bill 435 emphasized

that the “bill prohibits any person from engaging in the business of a collection agency in

the State of Maryland without an annual license[.]” Dep’t Fiscal Servs., Fiscal and Policy

Note, Senate Bill 435, at 1 (1977 Session) (hereinafter cited as “SB 435 Fiscal Note”). The

Fiscal Note further advised that the Department of Licensing and Regulation18 “assumes

that 110 collection agencies will apply for the licensure.” Id.

       The sponsor of the legislation, Senator Clarence W. Blount, submitted written

testimony in support of the bill, stating:

                A survey of 1900 complaints made to the Consumer Protection
       Division during the first six months of 1976 shows that 3% involve debt
       collection. This means that they are receiving an average of 2 or 3 calls a
       week about debt collection. In 9 or 10 of these cases the Division has issued
       cease and desist orders. However, the Division reports that they don’t go
       into harassment cases because they are too difficult to prove. They only
       pursue complaints where they have something in writing to base their case
       on. . . . In the years that I have worked on this legislation we have managed
       to resolve most of the differences with the industry[.]

Senator Clarence W. Blount, Senate Bill 435, Re: Licensing of Debt Collection Agencies,

Hearing on Senate Bill 435 Before the Economic Affairs Comm. of the Senate, 1977 Leg.,

383th Sess. (Md. 1977) (written testimony of Senator Clarence W. Blount) (hereinafter

cited as “Senator Blount Testimony”). Senator Blount stressed the urgent “need for this

legislation” largely because the “present conditions, inflation, the high rate of



18
   The Department of Licensing and Regulation is the predecessor to DLLR. Specifically,
the Department of Licensing and Regulation served Maryland between 1970 – 1995. Then
in 1995, Maryland established the Department of Labor, Licensing, and Regulation, which
this opinion refers to as the Department or DLLR.
                                             34
unemployment, and the layoffs and hardships” have led to “[m]ore cases of abuse” by

collection agencies. Id.

       Senator Blount also testified regarding the exempted actors. Specifically, Senator

Blount indicated in his written testimony that “[e]xcluded from the licensure requirement

are regular employees of a creditor or collection agency, banks, and savings and loan

association, abstract [title] companies, lawyers, and those acting under court order. . . .

Mortgage bankers should also be excluded under this section, and I have an amendment to

do this.” Id. Indeed, Senator Blount submitted amendments to Senate Bill 435 before the

second reading of the bill, which added “mortgage banker” to the list of entities exempted

from MCALA. Senator Clarence W. Blount, Amendments to Senate Bill NO. 435, Second

Reading Bill File Before the Economic Affairs Comm. of the Senate, 1977 Leg., 383th

Sess. (Md. 1977) (hereinafter cited as “Senator Blount Amendments”). On March 21,

1977, the Senate Economic Affairs Committee passed Senate Bill 435 as favorable with

amendments, agreeing with Senator Blount that mortgage bankers should be excluded from

the MCALA licensing requirements.

       Three years after the General Assembly passed Senate Bill 435, the Department of

Fiscal Services issued an evaluation report prepared pursuant to the Regulatory Program

Evaluation Act of 1978. Dep’t Fiscal Servs., The Collection Agency Licensing Board: An

Evaluation Report Prepared Pursuant to the Regulatory Programs Evaluation Act of 1978

(1980) (hereinafter cited as “Evaluation Report”); see also 1978 Md. Laws, ch. 808. In an

introductory letter to the report, the Department of Fiscal Services explained that the

document consisted of an “evaluation of the Maryland Collection Agency Licensing

                                            35
Board” meant “to assist the Senate Economic Affairs Committee and the House

Environmental Matters Committee in preparing their report to the General Assembly.”

Evaluation Report at 1.

       The evaluation report first provided a description of “the Industry,” in which the

Department of Fiscal Services noted that in “Maryland, only third-party collectors are

licensed. Currently, 174 debt collection agencies have received licenses through the

Collection Agency Licensing Board of Maryland.” Id. at 2. The report continued its

description of the collection agency industry:

       Collection agencies collect money due to businesses or creditors other than
       the agency itself. Usually creditors refer to collection agencies accounts that
       are long overdue and difficult to collect. The service is generally performed
       on a commission or on a percentage basis. . . . A mail survey of 89 licensed
       collection agencies in Maryland reveals that most clients are either hospitals,
       doctors, retail stores or banks. . . . Collection agencies usually attempt to
       collect debts over the telephone or by mail. Typically, an agency has a
       telephone bank of employees and a clerical support staff. Most collection
       agencies are small businesses.

Id. at 2-3. In connection with its industry description, the Department of Fiscal Services

included a table (“Table 1”) in which the Department broke down the clients of collection

agencies, listing medical clients, such as doctors and hospitals, as constituting 54% of

clients, retail stores as constituting 23% of clients, banks as constituting 10% of clients,

and insurance companies, credit card companies, utilities, newspapers, and contractors as

constituting 13% of clients. Id. at 3.

       The Department of Fiscal Services also explained the continued need for regulation.

Specifically, the Department noted:

                                             36
               Creditors typically refer to collection agencies only the least
       collectible accounts. Since agencies are compensated only when they
       collect, this can lead to abuse. Board members mention harassment, abusive
       language, and attempting to collect debts not owed as the most prevalent
       forms of abuse in Maryland. Other abuses include misrepresentation,
       disclosing credit information to third parties, impersonating government
       officials or attorneys and simulating the legal process. . . . The primary
       justification for regulation of this industry is the protection of the public.

Id. at 7.

       This legislative history provides insight into the purpose of the original collection

agency licensing statute. Specifically, Senator Blount’s testimony confirms that the

legislature was acting to license and regulate the collection agency industry after the high

number of complaints regarding the industry’s harassing practices. Indeed, the bill file

makes clear that collection agency harassment was prevalent during this time period in

1976 and 1977 when the rate of unemployment and inflation sharply increased. See

Senator Blount Testimony.       The Fiscal Note also indicated that the Department of

Licensing and Regulation only anticipated that 110 collection agencies would be required

to apply for a license, which signifies that the legislature had a general idea of the actors

involved in the collection agency industry and intended specifically to license and regulate

those actors in order to prevent abusive practices. See id.; see also SB 435 Fiscal Note, at

1. Senator Blount made clear to the Senate Economic Affairs Committee that certain actors

would be excluded and that mortgage bankers should be added to those entities exempted

from MCALA. See Senator Blount Amendments. Overall, the language of the original

collection agency licensing statute and the pertinent legislative history indicates that the



                                             37
scope of the initial licensing requirement was limited to an industry of collection agencies,

which largely consisted of small businesses collecting medical and retail accounts by

contacting debtors via telephone or mail.

       In 2007, DLLR requested House Bill 1324, which sought to address new issues

under the collection agency licensing act. See 2007 Md. Laws, ch. 472. Significant to the

instant appeal, the 2007 departmental bill changed the definition of “collection agency” to

include “a person who: (1) engages directly or indirectly in the business of: . . . collecting

a consumer claim the person owns, if the claim was in default when the person acquired

it[.]” Id. Once again, the plain language of the legislation does not provide a definitive

scope of regulation.     In other words, the language of House Bill 1324 does not

unambiguously indicate whether DLLR requested the bill in order to expand the scope of

MCALA to industries beyond the ordinary understanding of collection agencies.

Moreover, it is not clear whether the Department intended to regulate any person who buys

a single defaulted account and then pursues a lawsuit to collect that debt. Equally unclear

is whether DLLR was simply trying to license certain collection agencies that bought the

defaulted accounts before engaging in collection practices. This Court will consider further

legislative history to discern the reason the General Assembly revised MCALA in 2007.

       This Court has long considered the “bill request form” as part of its legislative intent

analysis. Kaczorowski, 309 Md. 505, 515 (1987) (“We identified that scheme or purpose

after an extensive review of the context of [the contested legislation], which had effected

major changes [on the overall statute]. That context included, among other things, a bill

request form, . . . a bill title, related statutes, and amendments to the bill.”) (Emphasis

                                              38
added) (citations omitted). See also In re Anthony R., 362 Md. 51, 58 (2000); State v. One

1983 Chevrolet Van Serial No. 1GCCG15D8D 104615., 309 Md. 327, 329 (1987).

       When a department requests legislation,19 that department is required to submit a

bill request directly to the Governor’s office for review and approval.20 In this case, DLLR

submitted a bill request for proposed revisions to MCALA to the Governor’s office in

2006.21 The Department’s “Proposal for Legislation 2007 Session” included a section


19
   For a bill to be introduced in the General Assembly, it must be sponsored by a member
of the Senate or House of Delegates. There is no constitutional provision for the
introduction of bills from other sources, such as a citizen’s initiative for legislation or draft
legislation submitted directly by the voters. However, there are two exceptions to this rule:
(1) administration bills, which provide the Governor an opportunity to introduce major
initiatives; and (2) departmental bills, which constitute requests from departments and
agencies to make revisions to statutes for general housekeeping purposes or to close
loopholes. See Library and Information Services, Maryland Department of Legislative
Services, Legislative Lingo, at 5 (defining a departmental bill as a “bill introduced by a
committee chairman at the request of the Executive Branch of State government.”). As
part of a long-standing courtesy provided by custom in the General Assembly, the bills
requested by the departments are introduced by committee chairmen as described in the
Legislator’s Handbook. See Department of Legislative Reference, Maryland General
Assembly, Legislator's Handbook, at 13, 49 (1990).
20
  Since 1969, Maryland Governors have required departments to submit to the Governor’s
legal or legislative office all proposed departmental bills for approval. This review
procedure began when Governor Marvin Mandel instructed “state department heads to
submit all legislation they propose to his office first rather than directly to the General
Assembly[.]” Mandel Asks [To] Look At Bills, THE BALTIMORE SUN (1837–1992), July
17, 1969, ProQuest Historical Newspapers: The Baltimore Sun, at A14. Thus, at the
beginning of his first term, Governor Mandel initiated procedure for the review and
approval of departmental bills that continues today. Id.
21
  House Bill 1324 was not cross-filed; instead, the bill was only introduced in the House
of Delegates. As a late-filed bill, it was first referred to the House Rules and Executive
Nominations Committee. Once House Bill 1324 was considered there on February 28,
2007, it was re-referred to the Economic Matters Committee. When it passed the House
and crossed over to the Senate, it was first referred to the Senate Rules Committee as
provided under Senate Rule 32(e).
                                               39
entitled Summary for Governor’s Review that provided an overview of Maryland’s

collection agency industry as regulated under MCALA:

             Debt collectors/collection agencies are an essential part of commerce
      when credit is used to buy goods and services. Collection activities in
      regard to commercial debt remain largely unregulated. However, abusive
      collection practices concerning consumer debt resulted in state and federal
      regulation of the activities of collection agencies collecting consumer
      debt. In 1978 [sic], Maryland enacted the Collection Agencies Licensing
      Act, which required any person engaged in the practice of collecting debts
      for others to be licensed by the State Collection Agency Licensing Board.
      The Collection Agency Licensing Board is made up of two public members,
      two industry members and the Commissioner of Financial Regulation. This
      Board has unanimously recommended that this legislation be adopted.

             Maryland law regulates collection firms that collect debt as agents on
      behalf of other entities. The law [] does not require licensing for businesses
      that collect their own consumer debt. Elements of the collection industry
      have noted a loophole and now enter into “purchase agreements” in
      regard to delinquent debt rather than act as an agent for the original
      creditor. The terms of the purchase contract may closely resemble the
      terms of a collection agency agreement (the purchase price is primarily
      a percentage of the amount collected) etc. Although federal law governs
      the collection activities of these firms in collecting “purchased” debt,
      they currently need no Maryland license and the complaint resolution
      and regulatory action provided to Maryland residents is avoided. “Debt
      purchasers” circumvent current State collection laws, by engaging in
      debt collection business in Maryland without complying with any licensing
      or bonding requirement. . . .

              This legislative proposal would include debt purchasers within the
      definition of a “collection agency”, [sic] and require them to be licensed by
      the State Collection Agency Licensing Board before they may collect
      consumer claims in this State. Businesses that are collecting their own debt
      continue to be excluded from this law. . . .



                                           40
Secretary James D. Fielder, Proposal for Legislation 2007 Session, Department of Labor,

Licensing, and Regulation (Md. 2007) (hereinafter cited as “Secretary Proposal for

Legislation”) (emphasis added).

       Here, the department highlights the narrow scope of its request. DLLR requested

the 2007 bill specifically to regulate actors in the “collection industry” that employed a

loophole in MCALA’s licensing requirement by purchasing the delinquent consumer debt

for “goods and services” via a purchase contract that “may closely resemble the terms of a

collection agency agreement[.]”     Id.   Moreover, the bill request explains that the

department considered “debt purchasers” to be those firms engaged in “debt collection

business” that were entering into these purchase contracts. Id. Therefore, the department

clarifies that it did not intend to regulate or license any actors outside the scope of the

collection agency industry; rather, DLLR requested the 2007 departmental bill in order to

ensure that all actors within that industry were complying with the licensing requirement

as well as the “complaint resolution and regulatory action” under MCALA. Id.

       The bill request also included a Fiscal Estimate Worksheet in which DLLR analyzed

the “effect of the proposed legislation on the agency (operations, funding, etc.).” Id.

(cleaned up). The Department estimated only 40 debt purchasers to become licensed under

the 2007 bill and “anticipate[d] a small growth in the number of licensees, approximately

2 new licensees per year.” As such, this Court finds unlikely that the Department was

proposing regulation of new industries.          Id.   Specifically, DLLR requested this

departmental bill in order to close a loophole within the collection agency industry rather



                                            41
than to broaden the scope of MCALA to apply to other industries, such as the mortgage

industry.

       In addition to the bill request, the purpose paragraph of House Bill 1324 states:

“FOR the purpose of altering the definition of ‘collection agency’ as it related to the

licensing and regulation of collection agencies; requiring certain additional persons to be

licensed by the State Collection Agency Licensing Board before they may collect

consumer claims in this State[.]” Id. (Emphasis added). The language in the purpose

paragraph conveys that the General Assembly intended to alter the definition of collection

agencies only insofar as it related to the licensing and regulation of the collection agencies

seeking consumer debt. Moreover, the purpose paragraph indicates that these additional

actors need to obtain a license under MCALA before they “collect consumer claims[.]”

Nothing in the purpose paragraph indicates that the General Assembly intended to expand

the scope of MCALA beyond the collection agency industries that collect consumer claims.

Indeed, nothing in the above language suggests that the departmental bill was enacted for

the purpose of regulating and licensing the mortgage industry.

       In addition, the Fiscal Note for House Bill 1324 outlines the general purposes of the

legislation: the “bill extends the purview of the State Collection Agency Licensing Board

to include persons who collect a consumer claim acquired when the claim was in default[.]”

See Dep’t Legis. Servs., Fiscal and Policy Note, House Bill 1324, at 1 (2007 Session)

(hereinafter cited as “HB 1324 Fiscal Note”). The Fiscal and Policy Note also has key

language regarding the scope of the legislation:



                                             42
       DLLR advises that the State Collection Agency Licensing Board currently
       regulates 1,304 collection agencies. The department estimates that the bill
       would make 40 debt purchasers subject to State regulation. Debt
       purchasers are not currently subject to regulation, as they purchase the
       debt directly from the creditor and are generally compensated as a
       percentage of their recovery.

Id. at 2 (emphasis added).

       Another key legislative history document in the bill file is the floor report.22 The

Floor Report for House Bill 1324 contains the following anticipated question: “What

problem is this bill addressing?” Floor Report, House Bill 1324, Collection Agencies -

Licensing, Economic Matters Committee of the House of Delegates, 2007 Leg., 423th Sess.

(Md. 2007) at 3 (hereinafter cited as “HB 1324 Floor Report”). In response, the Floor

Report recommends the Delegate answer as follows:

       Although debt collectors must be licensed in Maryland to collect debts owed
       to a creditor, currently individuals collecting debts owed to themselves are
       exempt. Creditors have taken to selling defaulted receivables at a discount to
       collectors who are not licensed under Maryland law[.]

Id. (Emphasis added). The Floor Report’s answer indicates that the legislature intended to

regulate “debt purchasers” who essentially act as “collectors,” but avoid the license

requirement by purchasing the defaulted account from the creditor before engaging in

collection activities.



22
   A floor report is a document prepared by the relevant committee’s staff, in this case the
staff for the House Economic Matters Committee, for the purpose of preparing the
Committee Chairman who presents the second reader report on the House floor. Typically,
the committee staff will include a section with questions that other Delegates may ask after
hearing the second reader as well as suggested responses to those questions.
                                            43
       These legislative history documents convey that the legislature was concerned

specifically with certain collection agencies, or “collectors,” that own a defaulted account

but are still compensated as a percentage of recovery. Floor Report at 3. Indeed, the

Department only expected “40 debt purchasers” to become subject to regulation as a result

of the 2007 departmental bill. HB 1324 Fiscal Note, at 2. This language affirms that House

Bill 1324 did not intend to expand the coverage of MCALA beyond those collection

agencies that purchase delinquent consumer debts.

       This interpretation is again confirmed by the Department’s written testimony

submitted by the Commissioner of Financial Regulation and Chairman of the Collection

Agency Licensing Board, Charles W. Turnbaugh. The Commissioner encouraged the

legislators to issue a favorable report for the bill requested by DLLR, stating:

              Maryland law regulates collection firms that collect consumer debt as
       agents of the creditor (hospitals, retailers, credit card issuers etc.). The law
       does not require licensing for businesses that only collect their own consumer
       debts[.] However, the evolution of the debt collection industry has
       created a “loophole” used by some entities as a means to circumvent
       current State collection agency laws. Entities, such as “debt purchasers”
       who enter into purchase agreements to collect delinquent consumer debt
       rather than acting as an agent for the original creditor, currently collect
       consumer debt in the State without complying with any licensing or
       bonding requirement.

Charles W. Turnbaugh, Testimony in Support of HB 1324, Hearing on House Bill 1324

Before the Economic Matters Committee of the H.D., 2007 Leg., 423th Sess. (Md. 2007)

(written testimony of Charles W. Turnbaugh) (emphasis added) (hereinafter cited as “HB

1324 Turnbaugh Testimony”). The Commissioner’s testimony focuses solely on consumer


                                             44
debt with no mention of expanding MCALA’s licensing requirement to the mortgage

industry.

       In addition to the Chairman of the State Collection Agency Licensing Board, Susan

Hayes, who served as one of the consumer members on the Board, provided her perspective

in written testimony in support of the 2007 bill. Ms. Hayes indicated that “HB 1324 closes

a loophole in licensing of debt collectors under Maryland law.            Just because a

professional collector of defaulted debt ‘purchases’ the debt, frequently on a

contingent fee basis, should not exclude them from the licensing requirements of

Maryland law concerning debt collectors.” Susan Hayes, Statement on House Bill 1324,

Hearing on House Bill 1324 Before the Economic Matters Committee of the H.D., 2007

Leg., 423th Sess. (Md. 2007) (written testimony of Susan Hayes) (emphasis added)

(hereinafter cited as “HB 1324 Hayes Testimony”).

       A second board member of the State Collection Agency Licensing Board, Eileen

Brandenberg, also submitted written testimony in support of the bill. Ms. Brandenberg

offered her “perception as a Board member” in her testimony, stating:

       [T]he majority of serious debt collection problems now are coming from
       a small number of maverick collectors and from unregulated newly-
       evolved kinds of businesses not covered under current licensing laws. Debt
       purchasers are increasing in number – problems with their debt collection
       practices need to come under the same regulations that govern other
       collectors. To keep doing the job of protecting Marylanders we need
       adequate tools to give us a measure of control over the actions of businesses
       that now exist to collect consumer debts outside the scope of traditional
       collection agencies.




                                            45
         It is frustrating to hear of complaints that are outside our authority only
         because the purchase of a debt has put the collector outside the current
         definition of “collection agency.”

Eileen Brandenberg, Testimony in Support of HB 1324, Hearing on House Bill 1324 Before

the Economic Matters Committee of the H.D., 2007 Leg., 423th Sess. (Md. 2007) (written

testimony of Eileen Brandenberg) (emphasis added) (hereinafter cited as “HB 1324

Brandenberg Testimony”). Once again, the testimony of the two State Collection Agency

Licensing Board members focused on consumer debt sought by specific collection

agencies. Neither of the board members indicated that the departmental bill would require

actors within the mortgage industry to obtain a license as a collection agency.

         It is also significant that the bill file does not contain any written testimony in

opposition of the bill from any other representatives of the mortgage industry, such as

Wells Fargo Home Mortgage Servicing, Maryland Mortgage Bankers Association,

Mortgage Bankers Association of Metropolitan Washington, Maryland Coalition of Title

Insurers, etc. These same representatives, along with other mortgage industry members,

submitted written and oral testimony23 in response to the 2009 foreclosure reform bills.24

If these same lobbyists believed the 2007 departmental bill required mortgage industry

members to obtain a license as a collection agency, then they most assuredly would have




23
    For example, the Mid-Atlantic Financial Services Association submitted written
testimony in response to Senate Bill 269 in the 2009 regular session of the General
Assembly, seeking an amendment clarifying that mortgage loan servicers do not need to
be licensed as mortgage loan originators.
24
     Discussed on pages 67-68 infra.
                                             46
submitted written testimony in opposition of the bill or proposed specific amendments

excluding those mortgage industry members. It is understandable, however, that these

mortgage industry representatives did not file any testimony because all of the bill file

documents above indicate that the departmental bill aimed only to clarify that MCALA

applies to those collection agencies that were buying defaulted consumer debts before

engaging in collection practices to avoid the licensing requirement. Nothing in the bill file

suggests that DLLR was requesting the General Assembly to expand their regulating and

licensing authority under MCALA to the mortgage industry. Moreover, the language in

the purpose paragraph does not provide the mortgage industry with any notice that the

departmental bill would be including mortgage industry actors or mortgage loans into the

realm of the collection agency industry. This lack of notice would explain why the

mortgage industry actors did not submit testimony in opposition to the bill, believing that

House Bill 1324 was still limited to “professional collector[s] of defaulted debt.” HB 1324

Hayes Testimony.

       The 2007 viewpoint of the Commissioner and Board members, who are ultimately

responsible for licensing and regulating the collection agencies, is critical to this Court’s

legislative intent analysis. Ms. Brandenberg emphasized that the issue before the State

Collection Agency Licensing Board was a few collection agencies that are outside the

scope of authority only because the actors purchased the consumer debt. Similarly, Ms.

Hayes supported House Bill 1324 because unlicensed “professional collector[s]” were

purchasing defaulted debt and subsequently receiving contingent fees from the original

creditor if the debt purchaser successfully collected the debt.              Moreover, the

                                             47
Commissioner’s testimony highlights that the 2007 departmental bill still focused on

regulation of the “collection agency industry,” in which certain collection agencies were

purchasing debt in order to own the debt and thus avoid the licensing requirement. The

legislative history, therefore, highlights that the Board was seeking to regulate those

collection agencies that purchased the defaulted consumer debts as a means of avoiding

obtaining a license under MCALA. As such, this Court is persuaded that the General

Assembly did not intend to significantly enlarge the scope of MCALA to entities outside

of the collection agency industry. Instead, the 2007 legislation merely served as a way to

regulate those collection agencies that exploited a loophole that occurred when the agency

purchased the defaulted account before collecting as owners of the consumer debt.

       This Court interprets the legislative history to signify that the General Assembly

intended MCALA, when originally enacted and when revised in 2007, to regulate and

license the collection agency industry. The legislative history persuades this Court that the

General Assembly did not intend to regulate or license the mortgage industry actors,

including foreign statutory trusts serving as a repository for mortgage loans, as collection

agencies due to the specific exemptions and the limited scope of MCALA. Nevertheless,

we will also look to related statutes and subsequent legislation in order to confirm this

interpretation.

C.     MCALA’s Relationship with Subsequent and Related Legislation

       In addition to the legislative history, we will also look at “the statute’s relationship

to earlier and subsequent legislation[.]” Rose v. Fox Pool Corp., 335 Md. 351, 360 (1994).

This Court should also consider “the context in which the statute appears . . . and that

                                              48
context may include related statutes[.]” Mayor & City Council of Baltimore v. Chase, 360
Md. 121, 129 (2000). This type of comparison can assist this Court in narrowing the

purpose and scope of the ambiguous statute. See Rose v. Fox Pool Corp., 335 Md. at 358–

59 (“Every statute is enacted to further some underlying goal or purpose—‘to advance

some interest, to attain some end’—and must be construed in accordance with its

general purposes and policies”) (quoting Kaczorowski, 309 Md. at 513). Moreover, a

review of subsequent and related statutes is necessary to determine whether two statutes

apply to the same situation. If so, this Court must “attempt first to reconcile them. . . .

Thus, if two acts can reasonably be construed together, so as to give effect to both, such a

construction   is   preferred,   and     the   two   should   be   construed   together   to

be interpreted consistently with their general objectives and scope.” Immanuel v.

Comptroller of Maryland, 449 Md. 76, 87 (2016). This Court will, therefore, review and

consider subsequent legislation and related statutes enacted by the General Assembly after

MCALA, and the pertinent departmental bill, in order to confirm the intended scope of the

collection agencies licensing statute.

       In response to a foreboding foreclosure crisis, Governor Martin J. O’Malley25

established the Homeownership Preservation Task Force (“Task Force”) on June 13, 2007,

just over a month after the General Assembly enacted and the Governor signed the




25
   Martin J. O’Malley served as Maryland Governor from January 17, 2007 to January 21,
2015. Previously, Governor O’Malley served as the Mayor of Baltimore from December
7, 1999 to January 17, 2007.

                                               49
MCALA departmental bill into law.26 The Task Force was created in response to the rising

foreclosure rates occurring in 2006 and 2007. Raymond A. Skinner & Thomas E. Perez,

Final Report of the Maryland Homeownership Preservation Task Force Report, Maryland

Homeownership Preservation Task Force, November 29, 2007 (hereinafter cited as “Task

Force Report”). One of the main objectives for the Task Force was examining “current

laws and regulations in Maryland governing the mortgage industry and the foreclosure

process and recommend[ing] necessary changes, including legislative and regulatory

actions where warranted[.]” Id. at 3. The Task Force recognized that a full review of the

Maryland mortgage foreclosure law was necessary to develop an action plan for addressing

the increased foreclosure rates. As a result, the Task Force recommended, in part, that the

State strengthen the laws against fraud in mortgage transactions as well as improve

Maryland’s foreclosure process. Id. at 6.

       When identifying the causes of the foreclosure problem in Maryland, the Task Force

described today’s mortgage marketplace.

              Today’s mortgage marketplace is quite different. Nearly 70 percent of
       all homeowners obtain their residential mortgage loans through a broker. In
       mortgage transactions, non-bank originators, such as brokers, collect fees up
       front for their services. The broker originates the loan and a lender
       underwrites the loan. Often as soon as the loan settles, the loan is packaged
       with other loans into mortgage backed securities (MBS) to make them
       attractive to investors. The homeowner has no connection with the holder
       of the mortgage note and may not even know who the note holder is. The



26
  Specifically, the 2007 departmental bill passed the House of Delegates on March 30,
2007 (legislative date March 26, 2007), passed the Maryland Senate on Sine Die, April 9,
2007(legislative date April 3, 2007), and then was signed by the Governor on May 8, 2007.
                                            50
       loan goes to a servicer who services the loan for the note holder and
       collects payments and fees from the homeowner.

Id. at 9 (emphasis added). Therefore, the Task Force explained that the current model of

the mortgage industry includes: (1) a broker, matching the lender to borrower; (2) a lender,

typically a bank; (3) a mortgage backed security, which is typically a package of loans to

be sold to investors; and (4) a mortgage loan servicer, who services the loan and collects

payments from the borrower.

       This “mortgage marketplace,” or “mortgage industry,” encompasses a “primary and

secondary mortgage market” that requires securitization. Robin Paul Malloy, Mortgage

Market Reform and the Fallacy of Self-Correcting Markets, 30 Pace L. Rev. 79, 82 (2009).

After a typical home loan and mortgage, the mortgage lenders often “wish to sell the

mortgages that they originate.” Id. at 95. The secondary mortgage market serves this exact

purpose by creating “a market for primary mortgages[.]” Id. at 96. Specifically, the

secondary mortgage market “enhances liquidity, reduces risk by diversifying the primary

lender’s investment portfolio, and increases the available funds for lending by recharging

the assets of the primary lender.”      Id. at 95–96.   The secondary mortgage market

intermediaries “buy and sell loans and loan participations, as well as package loans into

pools for securitization.” Id. at 96.

       This Court has previously explained the securitization process in detail:

       Securitization starts when a mortgage originator sells a mortgage and its note
       to a buyer, who is typically a subsidiary of an investment bank. The
       investment bank bundles together the multitude of mortgages it
       purchased into a “special purpose vehicle,” usually in the form of a trust,
       and sells the income rights to other investors. A pooling and servicing

                                            51
       agreement establishes two entities that maintain the trust: a trustee, who
       manages the loan assets, and a servicer, who communicates with and
       collects monthly payments from the mortgagors.

Anderson v. Burson, 424 Md. 232, 237 (2011) (emphasis added) (citations omitted). In

Deutsche Bank Nat. Tr. Co. v. Brock, this Court clarified that a “special purpose vehicle ‘is

a business entity that is exclusively a repository for the loans; it does not have any

employees, offices, or assets other than the loans it purchases.’” 430 Md. 714, 718 (2013)

(quoting Anderson, 424 Md. at 237 n. 7). See also Christopher L. Peterson, Predatory

Structured Finance, 28 Cardozo L. Rev. 2185, 2261 (2007) (“In a typical transaction, a

third party company is hired to service the loan – meaning collect the debt. Much like

a ‘debt collector’ as defined under federal law, mortgage loan servicers are not chosen

by consumers. A consumer does not have the right to refuse to do business with a company

granted servicing rights by a securitization pooling and servicing agreement.”) (Emphasis

added).

       The securitization process of the mortgage industry highlights that a trust, such as a

foreign statutory trust, serves a specific purpose in the mortgage industry. Indeed, such

trusts are called “special purpose vehicles” because they simply hold the loans managed

by the trustees and collected by the mortgage servicers. See Deutsche Bank, 430 Md. at

718. In other words, the trust solely constitutes a pool of loans that will eventually be sold

off to investors. See id. at 2209. The trustees and substitute trustees are the actors that

manage and control the trust assets. See Anderson, 424 Md. at 237. The mortgage servicer,




                                             52
as opposed to the statutory trust, acts as the debt collector and interacts with the borrowers.

See Peterson, 28 Cardozo L. Rev. at 2261.

       When examining this mortgage industry model, the Task Force did not mention or

discuss MCALA or collection agencies licensing requirements. Instead, the Legal and

Regulatory Reform Work Group within the Task Force noted that the mortgage brokers,

mortgage lenders, and mortgage servicers can engage in those businesses with a license

under the Maryland Mortgage Lender Law. Task Force Report, at 27. The Task Force

also recognized that mortgage originators must obtain a separate license under Maryland

law. Id. at 27. Specifically, the Work Group stated that “there are 6,154 mortgage lending

licensees in Maryland and there are 10,493 mortgage originators. . . it is estimated that

approximately two-thirds of the mortgage lending licensees, or about 4,120, are brokers.”

Id. These numbers are in stark contrast to DLLR’s estimate that 1,304 hold a collection

agency license under MCALA. See HB 1324 Fiscal Note.

       After summarizing the current law, the Task Force made certain recommendations

as to licensing and lending. Specifically, the Work Group recommended that “Maryland

increase the Commissioner of Financial Regulation’s legal and regulatory oversight and

enforcement of the mortgage lending industry to strengthen protections for homeowners

and ensure the integrity of the industry.” Task Force Report, at 25. In addition, the Task

Force suggested that Maryland “[e]nact a criminal mortgage fraud statute that would apply

to all possible players involved in mortgage transactions and would incorporate a reporting

requirement to the Commissioner of Financial Regulation or other licensing body.” Id. at

33. The Work Group also incorporated specific recommendations for amending the

                                              53
statutory requirements for the foreclosure process as appears in the Maryland Rules. Id. at

35–39.

         Pursuant to these recommendations, the General Assembly enacted the proposed

foreclosure policy bills during the 2008, 2009, and 2010 legislative sessions that amended

the recordation requirements of mortgages, added requirements to the foreclosure process,

created a comprehensive mortgage fraud statute to protect homeowners in foreclosure,

altered the mortgage lender and mortgage loan originator licensing requirements, and

extended legal protections for homeowners in foreclosure and mortgage default. See e.g.,

2008 Md. Laws, ch. 1; 2008 Md. Laws, ch. 2; 2008 Md. Laws, ch. 3; 2008 Md. Laws, ch.

4; 2008 Md. Laws, ch. 5; 2008 Md. Laws, ch. 6; 2008 Md. Laws ch. 7; 2008 Md. Laws,

ch. 8; 2009 Md. Laws; ch. 4; 2009 Md. Laws, ch. 615; 2010 Md Laws, ch. 485; 2010 Md.

Laws, ch. 323. In addition, this Court accepted the proposals of the Standing Committee

on Rules of Practice and Procedure (“Rules Committee”) to amend the Maryland Rules in

2009 and 2010 in order to strengthen the requirements in foreclosure proceeding filings.

See One Hundred Sixtieth Report of the Standing Committee on Rules of Practice and

Procedure (2009); One Hundred Sixty-Sixth Report of the Standing Committee on Rules

of Practice and Procedure (2010). These changes to the Maryland Code and Maryland

Rules created a comprehensive scheme, which this Court has referred to as the Maryland

mortgage foreclosure law, regulating the actors in the mortgage industry for the purpose of

protecting homeowners. See RP § 7-101, et seq.; Md. Rules 14-201, et seq.; Md. Code

Regs. 09.03.12.01, et seq.



                                            54
      When comparing the legislative history of MCALA, including the 2007

departmental bill, against the almost contemporaneous Maryland mortgage foreclosure law

reform, this Court concludes that the General Assembly consciously separated the

consumer debt collection agency industry under MCALA from the mortgage industry. See

Rose, 335 Md. at 360. In other words, the General Assembly did not intend MCALA to be

regulating the mortgage industry actors involved in foreclosure proceedings because the

legislature addressed that exact issue in the subsequent legislative sessions. See 2008 Md.

Laws, ch. 1.

      Indeed, the Task Force specifically reviewed Maryland laws relating to foreclosure

and mortgage industry actors as of 2007 and never mentioned or discussed MCALA or any

requirements for a collection agency license. See generally Task Force Report. The Task

Force, instead, specifically recognized that the current mortgage industry model includes

mortgage backed securities, in the form of a foreign statutory trust, and a separate loan

servicer, which collects the payments from the homeowners. Id. at 9. Moreover, the Work

Group concluded that as of 2007 there were approximately 6,154 mortgage lending

licensees in Maryland, including 4,120 mortgage brokers, and estimated that there were

10,493 mortgage originator licensees.     Id. at 27.   Comparing these numbers to the

Department’s estimations regarding the number of current licensed collection agencies and

projected licenses makes clear that MCALA was intended to regulate a much smaller

industry. As discussed supra, DLLR estimated that there were 1,304 licensed collection

agencies in 2007, and that the departmental bill would place 40 new debt purchasers under



                                            55
the Board’s regulation with an additional two applications each year. See, e.g., HB 1324

Fiscal Note, at 2; Secretary Proposal for Legislation.

       Overall, the subsequent legislation in response to the 2007 Homeownership

Preservation Task Force’s recommendations confirms that the General Assembly intended

to solve two different problems by enacting revisions to MCALA (i.e., to regulate and

license certain collection agencies engaged in collecting consumer debts in exchange for a

percentage of the debt) and changes to the Maryland Code and Maryland Rules relating to

the mortgage industry actors and foreclosure (i.e., to protect homeowners by adding certain

requirements to the foreclosure process and heavier regulation of the mortgage industry

actors). The complete absence of any discussion of MCALA or collection agencies when

the legislature considered the problem of rising foreclosure rates as well as bad practices

by certain actors within the mortgage industry persuades this Court that the General

Assembly did not intend to license one of the mortgage industry actors, foreign statutory

trusts, under MCALA.

       After a majority of the Maryland mortgage foreclosure law reform legislation was

passed in 2008 and 2009, the General Assembly also enacted the Maryland Statutory Trust

Act in 2010. See CA § 12-901 et seq. A “statutory trust” constitutes any unincorporated

business, trust, or association that filed an initial certificate of trust in Maryland and is

governed by a governing instrument. CA § 12-101(h). A “foreign statutory trust” is simply

a statutory trust that is formed under the laws of another state. CA § 12-101(d). The

Statutory Trust Act requires foreign statutory trusts to “register with the State Department

of Assessments and Taxation prior to conducting business in the State.” Dep’t Legis.

                                             56
Servs., Fiscal and Policy Note, Senate Bill 787, at 3 (2010 Session). Moreover, all foreign

statutory trusts are to submit to certain penalties for failing to register. Id.

       When passing the 2010 Maryland Statutory Trust Act, the General Assembly

recognized that a statutory trust has “general powers” to: make contracts; incur liabilities

and borrow money; sell, mortgage, convey, or otherwise dispose of assets; issue notes and

secure obligations by mortgage or deed of trust; acquire or purchase or hold interests in

real or personal property; purchase, receive, or deal in stock; acquire shares of beneficial

interest; invest or lend money; and, sue and be sued in all courts. Id. at 2. By specifically

noting these general powers, the Fiscal and Policy Note affirms that the legislature

understood that statutory trusts serve functions within many different industries. However,

the legislature specifically concluded that: “In addition to any other activities which may

not constitute doing business in this State, for the purposes of this subtitle, the following

activities of a foreign statutory trust do not constitute doing business in this State . . .

(5) Foreclosing mortgages and deeds of trust on property in this State[.]” CA § 12-

908(a)(5) (emphasis added).

       Therefore, there is a direct conflict between the homeowners’ arguments that

MCALA requires foreign statutory trusts to obtain a license before engaging in the business

of a collection agency by instituting a foreclosure action and the Maryland Statutory Trust

Act’s recognition that foreign statutory trusts are not doing business in Maryland when

foreclosing on a mortgage. As such, these consolidated cases present an instance in which

both of the statutes, MCALA and the Maryland Statutory Trust Act, may apply and



                                               57
conflict. We have previously explained that when two statutes apply to the same situation,

then this Court will attempt to harmonize the statutes.

       We presume that the legislature intends its enactments “to operate together
       as a consistent and harmonious body of law.” Thus, when two statutes
       appear to apply to the same situation, this Court will attempt to give effect to
       both statutes to the extent that they are reconcilable. Nevertheless, “if two
       statutes contain an irreconcilable conflict, the statute whose relevant
       substantive provisions were enacted most recently may impliedly repeal any
       conflicting provision of the earlier statute.”

State v. Ghajari, 346 Md. 101, 115 (1997) (citations omitted).

       Given the legislative history and the subsequent legislation, this Court can easily

give effect to both statutes. When enacting and revising MCALA, the legislature intended

to license a certain group of actors within the collection agency industry, including those

entities that purchased delinquent consumer debt in exchange for a contingency fee.

Foreign statutory trusts were not within the purview of the collection agency industry that

the General Assembly intended to license. The year after the General Assembly enacted

the 2007 departmental bill, the legislature enacted a comprehensive foreclosure reform,

addressing the rising number of foreclosures in Maryland by requiring all entities

instituting foreclosure proceedings to comply with specific homeowner protection

procedures. When enacting the Maryland Statutory Trust Act in 2010, the legislature did

not require foreign statutory trusts to register with the State when bringing foreclosure

actions because the General Assembly appreciated that MCALA was limited to the

collection agency industry and the previously enacted foreclosure reform would control the

foreclosure proceedings.


                                             58
       The defaulting homeowners in these consolidated cases assert that the above

language is irrelevant to the present inquiry because the Maryland Statutory Trust Act

specifically states that it is only “for purposes of [that] subtitle[.]” CA § 12-908(a). As

such, the borrowers contend that the Maryland Statutory Trust Act does not in any way

reflect on the General Assembly’s intent in enacting and revising MCALA. However, this

argument ignores the practical considerations of the legislature. The General Assembly

enacted the Maryland Statutory Trust Act in 2010, three years after the departmental bill

sought to close a loophole under MCALA and just one year after major foreclosure reform

legislation. Needless to say, requiring the statutory trusts to comply with a separate

registration system to pursue an in rem foreclosure would have been redundant after

enacting a comprehensive scheme governing all foreclosure proceedings in Maryland.

       When viewing MCALA, the foreclosure reform legislation, and the Maryland

Statutory Trust Act together, it becomes clear that the General Assembly sought to regulate

and license a separate collection agency industry that assists creditors in obtaining

consumer debt (or buys that debt, whether at a discounted price or contingently, to pursue

on its own account) when it enacted and revised MCALA. In 2008 and 2009, the legislature

enacted specific procedures and requirements for any person, party, or entity seeking an in

rem foreclosure proceeding. Then in 2010, the General Assembly enacted a registration

statute for statutory trusts and foreign statutory trusts under the Maryland Statutory Trust

Act.   When enacting the Maryland Statutory Trust Act, the legislature specifically

exempted the trusts from obtaining registration when simply seeking a foreclosure,

recognizing that the previous foreclosure law reform would provide the required

                                            59
procedures and protections. This reading of the related statutes prevents any direct conflict

and gives effect to all of the General Assembly’s individual policy goals. See Immanuel,
449 Md. at 87.

                                     CONCLUSION

       Although the plain language of MCALA is ambiguous as to whether the General

Assembly intended to require licensure for foreign statutory trusts as collection agencies,

the legislative history, subsequent legislation, and related statutes provide this Court with

strong evidence of legislative intent. Specifically, the broad legislative history conveys

that the General Assembly was concerned with abusive practices within the collection

agency industry when it enacted the original collection agencies licensing statute. 1977

Md. Laws, ch. 319. When the legislature enacted the first statute requiring collection

agencies to obtain a MCALA license, the General Assembly specifically exempted

mortgage industry actors. Id.

       In the years leading up to 2007, the Department recognized that certain collection

agencies pursuing consumer debt had found a way to bypass the licensing requirement

under MCALA. Specifically, certain members of the collection agency industry were

purchasing the debt from their clients, often on a contingent fee basis, so that they would

not be a third-party collection agency. In other words, the collection agencies were entering

into agreements with their clients in which the agencies agreed to collect the debt they

bought as opposed to acting as an agent for the original creditor. These agreements would

effectively put the collectors outside of the Board’s authority. Therefore, the Department

submitted a bill request to the Governor for his consideration of a departmental bill that

                                             60
would close this loophole. DLLR stated in its bill request that the departmental bill aimed

to license persons who buy the defaulted debt for “goods and services” before engaging in

typical collection practices. Secretary James D. Fielder, Proposal for Legislation 2007

Session, Department of Labor, Licensing, and Regulation (Md. 2007).

       The Department did not request, and the General Assembly did not intend, to expand

the scope of MCALA’s licensing requirement to other industries beyond the collection

agency industry. There is nothing in the Department’s bill request form, the fiscal and

policy note, or the written testimonies that suggest DLLR was proposing to license and

regulate the mortgage industry by revising the definition of “collection agency” under

MCALA. Overall, the legislative history of the 2007 departmental bill reveals that the

changes did not intend to expand the scope of MCALA beyond the collection agency

industry.

       Similarly, there is nothing in the legislative history of the Maryland mortgage

foreclosure law reform that suggests the General Assembly considered MCALA to be

licensing the mortgage industry actors. In fact, the Task Force, which was created

specifically to review the Maryland laws relating to foreclosure as well as suggest changes

to that foreclosure law, did not mention MCALA’s licensing requirement. The Task Force

explained to the General Assembly that the mortgage marketplace often involves packages

of loans, called mortgage backed securities. See generally Task Force Report. As this

Court has explained, securitization requires special purpose vehicles, such as trusts, to

serve as a repository for the mortgage backed securities. Both this Court and the Task

Force recognized that a separate trustee would serve to manage the loans in the mortgage

                                            61
backed securities while a loan servicer would collect payments from the borrowers. See

Anderson, 424 Md. at 237; Deutsche Bank, 430 Md. at 718.

       After the Task Force’s Report, the General Assembly enacted Maryland foreclosure

law reform in the 2008, 2009, and 2010 legislative sessions to set forth specific procedures

and requirements for all parties seeking an in rem foreclosure proceeding. It would have

been contradictory for the General Assembly to have passed foreclosure reform legislation

specifying how mortgage industry entities should purse foreclosure actions without

mentioning the requirement for an MCALA license if the legislature believed that these

same parties were included under the scope of MCALA.

       Similarly, when the General Assembly enacted the Statutory Trust Act in 2010, the

legislature specifically decided that the statutory trusts were not doing business in

Maryland when foreclosing on deeds of trust, recognizing that the previous Maryland

mortgage foreclosure law reform would dictate the requirements for the in rem proceeding.

As such, the legislative history surrounding MCALA, the Maryland mortgage foreclosure

law, and the Statutory Trust Act all confirm the mortgage industry did not fall under the

scope of MCALA.

       Therefore, this Court holds that the General Assembly did not intend for foreign

statutory trusts to obtain a collection agency license under MCALA before its substitute

trustees file a foreclosure action in circuit court. Pursuant to our legislative intent analysis,

we conclude that foreign statutory trusts are outside of the scope of the collection agency

industry regulated and licensed under MCALA. In each of the cases sub judice, the owner

of the mortgage loan was a foreign statutory trust serving as a special purpose vehicle.

                                               62
These foreign statutory trusts were not required to obtain a license under MCALA before

the substitute trustees instituted foreclosure proceedings on their behalf. As such, the

circuit courts in the cases sub judice erred in dismissing the foreclosure proceedings on the

basis that the owners of the mortgage loans were foreign statutory trusts that were not

licensed as a collection agency under MCALA.



                                               IN NO. 40, THE JUDGMENT OF THE
                                               COURT OF SPECIAL APPEALS I S
                                               REVERSED, AND THE CASE IS
                                               REMANDED TO THAT COURT
                                               WITH DIRECTIONS TO REVERSE
                                               THE JUDGMENTS OF THE CIRCUIT
                                               COURT       FOR   MONTGOMERY
                                               COUNTY AND REMAND THE CASES
                                               TO THE CIRCUIT COURT FOR
                                               MONTGOMERY COUNTY FOR
                                               FURTHER            PROCEEDINGS
                                               CONSISTENT WITH THIS OPINION.
                                               COSTS IN THIS COURT TO BE PAID
                                               BY RESPONDENTS.

                                               IN NO. 45, THE JUDGMENT OF THE
                                               CIRCUIT COURT FOR HOWARD
                                               COUNTY IS REVERSED AND THE
                                               CASE IS REMANDED TO THAT
                                               COURT         FOR     FURTHER
                                               PROCEEDINGS CONSISTENT WITH
                                               THIS OPINION. COSTS IN THIS
                                               COURT AND THE COURT OF
                                               SPECIAL APPEALS TO BE PAID BY
                                               APPELLEES.

                                               IN NO. 47, THE JUDGMENT OF THE
                                               CIRCUIT         COURT      FOR
                                               WASHINGTON        COUNTY     IS
                                               REVERSED AND THE CASE IS
                                               REMANDED TO THAT COURT FOR
                                             63
 FURTHER          PROCEEDINGS
 CONSISTENT WITH THIS OPINION.
 COSTS IN THIS COURT AND THE
 COURT OF SPECIAL APPEALS TO
 BE PAID BY APPELLEES.




64
Circuit Court for Montgomery County      IN THE COURT OF APPEALS
Case No. 397954V                              OF MARYLAND

Circuit Court for Montgomery County             No. 40, 45, & 47
Case No. 396663V                             September Term, 2017
Circuit Court for Howard County         KYLE BLACKSTONE, ET AL.
Case No. 13-C-16-106882
                                                       v.
Circuit Court for Washington County
                                          DINESH SHARMA, ET AL.
Case No. 21-C-15-055314

Argued: November 30, 2017              TERRANCE SHANAHAN, ET AL.
                                                       v.
                                        SEYED MARVASTIAN, ET AL.

                                        LAURA O’SULLIVAN, ET AL.
                                          SUBSTITUTE TRUSTEES
                                                       v.
                                       JEFFREY ALTENBURG, ET AL.

                                       MARTIN S. GOLDBERG, ET AL.
                                         SUBSTITUTE TRUSTEES
                                                       v.
                                      MARTHA LYNN NEVIASER, ET AL.

                                              Greene,
                                              Adkins,
                                              McDonald,
                                              Watts,
                                              Hotten,
                                              Getty,
                                              Harrell, Glenn T., Jr.,
                                                   (Senior Judge,
                                                     Specially Assigned)
                                                      JJ.

                                       Dissenting Opinion by McDonald, J.
                                             which Adkins, J., joins.


                                              Filed: August 2, 2018
       I agree with the conclusions reached by the Circuit Court judges who decided these

four cases, now consolidated before us, and with the succinct and well-reasoned reported

opinion of the Court of Special Appeals in the two cases that passed through that court.

233 Md. App. 58 (2017). Accordingly, I must dissent from the Majority Opinion.

       The Issue

       The issue in this case is relatively simple. In 2007, the General Assembly amended

the Maryland Collection Agency Licensing Act,1 known by the mellifluous acronym

“MCALA,” to extend the licensing requirement of that law to a “person” – a term that

includes entities2 – that collects consumer debt that the person owns as well as consumer

debt owned by others. The obvious purpose, demonstrated both by the amendment’s

language and by its legislative history, was to require those who buy, and attempt to collect,

defaulted consumer debt to obtain the requisite license. The main question before us is

whether the amended statute applies to those who buy, and attempt to collect, defaulted

consumer mortgage debt.

       Petitioners are substitute trustees who have initiated foreclosure proceedings on

behalf of foreign statutory trusts with respect to defaulted residential mortgage debt

purchased by the trusts. The circuit courts and the Court of Special Appeals all concluded

that MCALA covers that collection activity and that the trusts must be licensed under

MCALA to undertake it.


       1
           Maryland Code, Business Regulation Article (“BR”), §7-101 et seq.
       2
           See BR §1-101(g).
       Petitioners have advanced essentially three theories for reversing those decisions:

(1) that the trusts do not act as a “collection agency” under MCALA; (2) that the act of

foreclosing on a residential mortgage is not the collection of a debt under the statute; and

(3) that, even if their activities do bring the trusts within MCALA, they need not obtain a

license because the trusts qualify for a statutory exemption in MCALA for financial

institutions known as “trust companies.”3

       Application of MCALA in these cases

       The starting point, of course, is the text of the statute. Pertinent to these cases, the

licensing requirement of MCALA applies to an entity that “engages directly or indirectly

in the business of … collecting a consumer claim the [entity] owns if the claim was in

default when the [entity] acquired it….” BR §7-101(d)(1)(ii) (definition of “collection

agency”). A “consumer claim” is defined to be a claim that is “for money owed” and that

“arises from a transaction in which, for a family, household, or personal purpose, the

[debtor] sought or got … real property….” BR §7-101(f).

       Application of the statute in these cases is straightforward. The debt at issue in each

case is a loan for the purchase of a residential property secured by a deed of trust –

colloquially, a mortgage. Thus, the debt represents money owed in connection with a

transaction for “a family, household, or personal purpose” involving real property. There

is no question that these debts fit the definition of “consumer claim.” In each case, a

statutory trust acquired the consumer claim at a discount, as the debt was already in default.



       3
           BR §7-102(b)(8).
                                              2
These trusts were created specifically for the purpose of acquiring these claims (together

with numerous other similar consumer claims) for the purpose of collecting those debts for

the benefit of the trust and, of course, the owners of the trust. Accordingly, each of these

trusts, acting through the Petitioner trustees, is an entity in the business of collecting

consumer claims that it owns and that it acquired when the claim was already in default.

Thus, in each case, the trust must be licensed pursuant to MCALA.

       The Majority Opinion

       The Majority labors over 64 pages to justify its conclusion that the statute does not

mean what it says. Before detailing the problems with that analysis, it is worth noting that

the Majority Opinion explicitly declines to endorse Petitioners’ argument that a foreclosure

action is not collection of a debt under MCALA.4 See Majority slip op. at 3-4 n.3. Nor

does the Majority Opinion adopt Petitioners’ argument that these entities are “trust

companies” – correctly in my view.5 (If these entities were trust companies, there would


       4
        Petitioners’ argument on this score is without merit. They ask us to view the act
of foreclosure with a set of blinders and to focus on the process of foreclosure while
ignoring the fact that the deed of trust exists to secure a consumer debt and the foreclosure
proceeding is an effort to collect at least part of that debt by dispossessing the debtor of the
property and selling it.
       5
         In touting the statutory trusts as “trust companies,” Petitioners cobble together
dictionary definitions and out-of-state statutes to develop an argument that would sweep
just about anything called a “trust” into the category of “trust company.” If Petitioners’
approach had any merit, a family that finances its children’s education would qualify as a
savings and loan association: the parents save, the kids get loans, and they are all associated
– presto, a “savings and loan association.” Petitioners’ creative argument ignores more
relevant statutory provisions – e.g., Maryland Code, Financial Institutions Article, §1-
101(d), 3-101(g); Commercial Law Article, §4-105(1), 4A-105(a)(2) – as well as the fact
that the “trust company” exclusion in the original codification of MCALA was grouped
with other financial institutions. Petitioners have not identified any subsequent amendment
                                               3
be no need for the Majority Opinion to comb through the legislative history to justify an

exemption for them – the text of the statute clearly exempts trust companies. BR §7-

102(b)(8)).

       To the extent that the Majority Opinion agrees with the Petitioners, it deviates from

our usual approach to statutory construction and, in the course of that journey, creates its

own criteria for application of MCALA that do not appear in the statute itself. The

problems with this approach and with the conclusions that the Majority Opinion draws are

several:

       ● In the beginning is the text.

       Every appellate decision that sets forth the process for the interpretation of statutes

– decisions too numerous to be counted – says that we start with the text. The Majority

Opinion acknowledges this bedrock principle,6 but essentially skips that step and focuses

on the legislative history to find some justification for ignoring the clear import of the plain

text of the statute. Indeed, a reader of the Majority Opinion does not encounter the current

text of the key statutory provisions until pages 25-27, nearly halfway into the opinion. The

Majority Opinion notes that the statute defines “collection agency.” But it then quickly

casts aside the statutory definition in favor of what it describes as the “commonly

understood” definition, declares a “conflict” between the two, and then spends most of its

analysis on legislative history materials. This approach to statutory construction has been


of MCALA intended to expand that exclusion substantively along the lines that Petitioners
imagine.
       6
           Majority slip op. at 23.
                                               4
likened by a federal appellate judge to “entering a crowded cocktail party and looking over

the heads of the guests for one’s friends.” Jack Schwartz & Amanda Stakem Conn, The

Court of Appeals at the Cocktail Party: The Use and Misuse of Legislative History, 54
Md. L. Rev. 432 (1995).

       To escape the plain meaning of the text and find its way to the more malleable

legislative history, the Majority Opinion must declare the text to be ambiguous. And so it

does. Majority slip op. at 31, 49, 60.

       ● The Majority Opinion finds ambiguity where there is none.

       The vast majority of the judges who have been called upon to apply MCALA have

found that its language is not ambiguous. See Bradshaw v. Hilco Receivables, LLC, 765
F. Supp. 2d 719, 726-27 (D.Md. 2011) (“MCALA is clear on its face”); Ademiluyi v.

PennyMac Mortgage Investment Trust Holdings I, LLC, 929 F. Supp. 2d 502, 520-24

(D.Md. 2013) (“The plain language of MCALA is not ambiguous”); Blackstone, 233 Md.

App. at 70 (“insofar as the issue here presented [i.e., application to a purchaser of defaulted

mortgage debt], MCALA is unambiguous”); Altenburg v. Caliber Home Loans, Inc., 2017
WL 2733803 at *6 (same); Old Republic Insurance Co. v. Gordon, 228 Md. 1, 22 (2016)

(Nazarian, J., dissenting) (rejecting the argument “that there is any ambiguity in [the

MCALA definition of “collection agency”]); but see Old Republic, 228 Md. App. at 17-

18.7 The Majority Opinion discounts those decisions on the basis that in matters of


       7
        Old Republic concerned whether a credit insurer that was subrogated to a defaulted
debt under one of its insurance policies was covered by MCALA. Two of the judges on
the panel concluded that it was not “in the business” of acquiring defaulted debt; one judge
concluded that it was. The case was not reviewed in this Court, as neither party sought a
                                              5
Maryland law, we rule. See Majority slip op. at 31 n.17. That may be true, but the Majority

Opinion’s use of legislative history to reach a contrary result is shaky, even if one is willing

to ignore the statutory text.

       ● The Majority Opinion substitutes its own criteria for the statutory criteria.

       Instead of focusing on the terms used in the statute, the Majority Opinion instead

explores the legislative history materials to determine whether these trusts are “actors” in

the appropriate “industry.” The Majority Opinion posits that the General Assembly

exempted the “mortgage industry” from MCALA (ignoring the statutory language that

exempts specific entities or individuals, but not “industries”), identifies Petitioners as

“actors” in the “mortgage industry” (again, terms not found in the statute), and concludes

that Petitioners are not subject to MCALA. Majority slip op. at 32-48. The terms

“collection agency industry,” “mortgage industry,” or “actors” in those industries do not

appear in the statute. It is not necessary to wrestle with those concepts when the actual

statutory language can be applied in a straightforward manner.

       In tagging these statutory trusts as “actors” in the “mortgage industry,” the Majority

Opinion describes in some detail the use of securitized mortgage pools. Majority slip op.

at 51-53. Of course, securitized mortgage pools were a key driver of the financial downturn

known as the Great Recession, although there is nothing inherently bad, and probably much

that is economically beneficial, in the securitization of mortgage pools when it is done




writ of certiorari. Unlike that case, in which the insurer simply accepted a risk that it might
end up with a right to a defaulted debt, in these cases, the trusts deliberately purchased
mortgage debt that was already in default at a discount.
                                               6
ethically with appropriate standardization and regulation.8 But the Majority Opinion never

quite explains how it has determined that these particular statutory trusts are part of what

it characterizes as the exempt “mortgage industry.” There is no indication in the record

that these trusts make loans for residential properties or originate mortgages. Nor is there

any indication that they provide liquidity to the mortgage market by purchasing a mortgage

from an originator shortly after the mortgage is issued.

       What these trusts do, apparently, is buy mortgage debt at a price below face value

after the mortgage is in default and attempt to collect that debt through foreclosure of the

deed of trust or otherwise. These entities are not supporting the mortgage market by

spreading the risk of default. The mortgages that are pooled and securitized in these entities

were already in default. This is simply the incursion of the debt buying and collection

industry into another sphere of economic activity involving yet another form of bad debt –

defaulted mortgage debt – a recent phenomenon documented in legal literature and the

financial press. See Judith Fox, The Foreclosure Echo: How Abandoned Foreclosures are

Re-entering the Market Through Debt Buyers, 26 Loyola Consumer L. Rev. 25, 68-70

(2013) (“As debt collectors, who traditionally shied away from mortgage deficiency

collection, enter the market, they are likely to bring the problems associated with the


       8
         The needless complexity, unethical behavior, and sheer greed that powered the
explosion of securitized mortgage pools in the late 1990s and early 2000s and that helped
trigger the Great Recession have been chronicled in works sacred and profane. See, e.g.,
Gretchen Morgenson & Joshua Rosner, Reckless Endangerment (2011) at 48-49, 142-53;
Adam McKay (director), “The Big Short” (Paramount Pictures 2015) (based on nonfiction
book by the same name by Michael Lewis (2010)); Pope Francis, Considerations for
ethical discernment regarding some aspects of the present economic-financial system (May
17, 2018) at ¶¶25, 26.
                                              7
collection of credit cards into the world of mortgage deficiencies.”); see also Matthew

Goldstein, As Banks Retreat, Private Equity Rushes to Buy Troubled Home Mortgages,

New York Times (September 28, 2015); Carolyn Said, Vulture Investors buy up distressed

mortgages, San Francisco Chronicle (June 7, 2010); Jim Wasserman, Debt collectors can

come calling years after a mortgage default, Washington Post (March 27, 2010).

       ● The Majority Opinion confuses registration of a type of business organization
         with regulation of a type of business.

       The Majority Opinion conjures a false dichotomy when it argues that foreign

statutory trusts, like the entities involved in these cases, are regulated separately from

collection agencies. Majority slip op. at 56-59. This argument confuses registration

requirements related to the form of business organization of an entity with regulation of

the type of business that the entity engages in.

       The Foreign Statutory Trust Act requires foreign statutory trusts that “do business”

in Maryland to register with the State Department of Assessments and Taxation (“SDAT”).

Maryland Code, Corporations & Associations Article (“CA”), §12-902. If a foreign

statutory trust fails to register, the consequence is that the trust cannot bring suit in a

Maryland court. CA §12-903. The statute excludes certain activities from the concept of

“doing business,” with the result that a foreign statutory trust may engage in those activities

in Maryland without having to register with SDAT in order to bring suit in a Maryland

court. CA §12-908. The Majority Opinion notes that one of activities on the list of

exclusions is “foreclosing mortgages and deeds of trust”9 and concludes that “there is a


       9
           CA §12-908(a)(5).
                                              8
direct conflict [with the argument] that MCALA requires foreign statutory trusts to obtain

a license as a collection agency before engaging in foreclosure proceedings.” Majority slip

op. at 57. Based in part on that alleged conflict, it concludes that the licensing requirement

in MCALA must not apply to a foreign statutory trust.

       But that analysis does not pay heed to the statutory text – this time, the text of the

Foreign Statutory Trust Act. The exceptions to the concept of “doing business” in the

Foreign Statutory Trust Act are “for the purposes of this subtitle”10 – i.e., the Foreign

Statutory Trust Act – not for purposes of MCALA or any other statute. There is no

“conflict.” All the exception in the Foreign Statutory Trust Act means is that a foreign

statutory trust may initiate a foreclosure action in a Maryland court without first registering

with SDAT. It does nothing to exempt the trust from other applicable Maryland laws.

There are seven other listed exceptions from the concept of “doing business” that also have

the effect of exempting a foreign statute trust from the SDAT registration requirement. See

CA §12-908(a). But those exceptions do not set the foreign statutory trust free from other

Maryland laws. For example, under CA §12-908(a)(7), a foreign statutory trust may rent

and operate property as a result of a foreclosure proceeding without registering with SDAT.

But that does not exempt the trust from landlord-tenant laws in Maryland.

       More broadly, a statutory trust is simply a form of business organization, in the same

way that a corporation or a limited liability company is a form of business organization.




       10
            CA §12-908(a).

                                              9
Depending on an entity’s form of business organization, the entity must comply with

different organizational and registration requirements set forth in the Corporations &

Associations Article of the Maryland Code.11 But the form of business organization does

not necessarily tell one anything about what kind of business the entity conducts.

       The type of business that an entity engages in may subject it to regulation by the

State, local, or federal governments. That substantive regulation of the entity’s business

does not necessarily depend on its form of organization. An entity may be appropriately

organized and registered under the Corporations and Associations Article, but may still be

required to obtain a license and comply with statutes that regulate the type of business that

it conducts. A collection agency organized as a corporation that complies with whatever

filing and registration requirements would apply to that form of business organization does

not thereby become exempt from MCALA. Neither does a statutory trust.

       ● The Majority Opinion limits the scope of MCALA contrary to legislative intent.

       The Majority Opinion refers repeatedly to the small number of collection agencies

(110) covered by MCALA when it was first enacted in 1977 and the reported number of

entities (40) that exploited a loophole in that statute in the mid-2000s. See Majority slip

op. at 34, 37, 41, 43, 44, 55. It infers that the statute was intended to be very limited in its

scope. Of course, the numbers cited by the Majority Opinion relate to a period before the



       11
           See, e.g., Maryland Code, Corporations & Associations Article (“CA”), §2-101
et seq. (corporations); CA §3-101 et seq. (close corporations); CA §4A-101 et seq. (limited
liability companies); CA §8-101 et seq. (real estate investment trusts); CA §9A-101 et seq.
(partnerships); CA §10-101 et seq. (limited partnerships); CA §12-101 et seq. (statutory
trusts).
                                              10
proliferation of statutory trusts that buy defaulted mortgages and attempt to collect them.

This is not a situation where there are a limited number of collection agency licenses to be

awarded, like taxi medallions. Rather, the number of individuals or entities subject to a

particular type of regulation grows with the growth of the activity that is regulated.12 The

number of lawyers has grown exponentially since the profession was first regulated in this

State. The same is likely true of most other regulated businesses.

       There is no question that the public officials responsible for enforcing MCALA at

that time of the 2007 amendment of the statute believed that the original definition of

“collection agency” in the statute was too narrow in not encompassing debt buyers and that

they pointed to specific entities that were exploiting that loophole at that time. But that

does not mean that the reach of the amended statute was limited to those few examples.

As the Majority Opinion recounts, one of the agency board members who testified before

the Legislature sought the amendment because debt purchasers “are increasing in number”

partly as a result of “unregulated newly-evolved kinds of businesses not covered under

current licensing laws” that were engaged in the purchase and collection of defaulted

debt.13 See Majority slip op. at 46-47 (quoting testimony Eileen Brandenburg, member of


       12
          As the legislative history of MCALA demonstrates, the number of collection
agencies covered by the statute had increased 13-fold in the period from 1977 (110) when
it was originally enacted to 2007 (1304), when it was amended. See Floor Report for House
Bill 1324 (March 28, 2007) at 2.
       13
         In its effort to find a legislative intent to exclude the purchase of defaulted
mortgage debt from the purview of MCALA despite the statute’s clear language, the
Majority Opinion makes some curious leaps of logic. For example, it notes the absence of
opposition to the 2007 amendments by the bankers associations, title insurers, and
mortgage servicers. Majority slip op. at 46-47. It infers from that silence that the 2007
                                            11
State Collection Agency Licensing Board before House Economic Matters Committee).

The statutory trusts in these cases are “a newly evolved kind of business” that would not

have been covered under the original version of MCALA. But they come clearly within

the plain language that the General Assembly enacted to respond to that concern.

       Summary

       The Majority Opinion concludes that foreign statutory trusts are not required to be

licensed under MCALA. However, it explicitly does not decide whether foreclosure of

defaulted mortgage debt by someone other than a foreign statutory trust is “debt collection”

under the statute and whether trustees or substitute trustees, who are the agents of these

trusts, must be licensed under MCALA. Majority slip op. at 3-4 n.3. It may well be that

the bottom line of the Majority Opinion is that the homeowners in these cases simply

identified the wrong party in their motions and counter-complaints.

       In my view, however, the language of MCALA is clear. The legislative history of

the statute does not contradict that language. The statutory trusts in these cases are in the

business of buying and attempting to collect defaulted consumer debt that was already in




amendment of the statutory definition of “collection agency” does not encompass the trusts
in this case.

        The Majority Opinion thus looks for legislative intent by first looking at what
potential opponents of the bill that was adopted did not say, speculating on why they did
not say it, and then attributing that speculation to the intent of the legislators who passed
the bill. Apart from the fact that this seems to take the path of a Rube Goldberg contraption
to discerning legislative intent, the premise is dubious. The silence of those lobbyists could
well be explained by the fact that the amendment did nothing to alter the existing exclusion
of banks, title companies and various financial institutions from MCALA. See BR §7-
102(b).
                                             12
default when they acquired it. They must obtain a collection agency license. The decisions

of the circuit courts and the Court of Special Appeals should be affirmed.

      Judge Adkins has advised that she joins this opinion.




                                            13